Exhibit 10.1
 
 
PURCHASE AND SALE AGREEMENT
 
 
 
BETWEEN
 


 
RIDGEWOOD ENERGY CORPORATION,
 
as Manager for and on Behalf of
 
RIDGEWOOD ENERGY A-1 FUND, LLC
 
RIDGEWOOD ENERGY GULF OF MEXICO OIL AND GAS FUND, L.P.
 
RIDGEWOOD ENERGY P FUND, LLC
 
RIDGEWOOD ENERGY W FUND, LLC
 
RIDGEWOOD ENERGY Y FUND, LLC
 
(as Sellers)
 
and
 
CASTEX ENERGY PARTNERS, L.P.
 
(as Buyer)
 


 
DATED:  January 17, 2014
 
 
 

--------------------------------------------------------------------------------

 
   
SCHEDULE OF EXHIBITS AND SCHEDULES
 
Exhibit “A”
Leases, Lease Related Interests and Easements
Exhibit “A-1”
Wells
Exhibit “A-2”
Contracts
Exhibit “A-3”
Permits
Exhibit “A-4”
Data
Exhibit “B”
Allocated Values
Exhibit “C-1”, “C-2”, “C-3”
Form of Assignment
Exhibit “D”
Form of FIRPTA Certificate
Exhibit “E”
Seller’s Certificate
Exhibit “F”
Buyer’s Certificate

 
 
 
 
 
 
PURCHASE AND SALE AGREEMENT
RIDGEWOOD ENERGY CORPORATION and
CASTEX ENERGY PARTNERS L.P.
 

--------------------------------------------------------------------------------

 
 
THIS PURCHASE AND SALE AGREEMENT (“Agreement”), dated as of January 17, 2014
(the “Execution Date”), is between Ridgewood Energy Corporation, a Delaware
corporation, as Manager for and on behalf of, Ridgewood Energy A-1 Fund, LLC,
a  Delaware limited liability company, Ridgewood Energy Gulf of Mexico Oil and
Gas Fund, L.P., a Delaware limited partnership, Ridgewood Energy P Fund, LLC, a
Delaware limited liability company, Ridgewood Energy W Fund, LLC, a  Delaware
limited liability company, and Ridgewood Energy Y Fund, LLC, a Delaware limited
liability company (collectively, “Sellers”; and each individually, a “Seller”),
and Castex Energy Partners, L.P., a Texas limited partnership (“Buyer”).  Buyer
and Seller are hereinafter sometimes referred to individually as a “Party” and
collectively as the “Parties.”  Unless otherwise defined herein, capitalized
terms used in this Agreement shall have the respective meanings ascribed to such
terms in Section 12.1 of this Agreement.
 
W I T N E S S E T H:
 
WHEREAS Sellers collectively own or hold the Properties (as defined below) as
specified in Exhibits “A” and “A-1” and desire to sell, assign and convey to
Buyer and Buyer desires to purchase and accept the Properties, all subject to
the terms and conditions set forth below;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the benefits to be derived by Sellers and Buyer hereunder, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Sellers and Buyer hereby agree as follows:
 
Article I.
Purchase and Sale
 
1.1           Purchase and Sale.  Subject to the terms and conditions of this
Agreement, Buyer agrees to purchase and acquire from each Seller, and each
Seller agrees to sell, transfer, assign, convey and deliver to Buyer, at the
Closing, but effective as of the Effective Time (as defined below), all of such
Seller’s rights, title and interests in, to and under, or derived from, and
ownership interests in, the assets, properties (immovable, movable or mixed) and
appurtenant rights (contractual or otherwise) set forth below (each a
“Property,” and collectively, the “Properties”), free and clear of all Liens:
 
(a)           All of the oil, gas, other Hydrocarbon and mineral leases,
subleases, working interests, royalty interests, overriding royalty interests,
production payments, net profit interests, reversionary interests, carried
interest, rights to take royalties in-kind and all other interests of any kind
or character in Hydrocarbons in place and the leasehold estates created thereby,
described on Exhibit “A” (collectively, the “Leases”), together with all other
mineral interests of every nature related to the lands covered by the Leases or
lands pooled or unitized therewith (the “Lands”) and all corresponding interests
in and to all the property and rights incident thereto of any nature that arise
by Law or otherwise, including all rights in any pooled or unitized acreage by
virtue of the Leases having been pooled into such pools or units, all production
from the pool or unit allocated to any such Lands; and all interests in any
wells within the pool or unit associated with the Lands; and all reversionary
interests, convertible interests, and net profits interests applicable to the
Leases or Lands (together with Lands, collectively, the “Lease Related
Interests”);
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           All easements, rights-of-way, servitudes, surface leases,
subsurface leases, permits, licenses or other interests in production of
Hydrocarbons that are listed and described in Exhibit “A” (collectively, the
“Easements”);
 
(c)           All of the oil and gas wells located on the lands covered by the
Leases, Easements or any Lands or lands pooled or unitized therewith (whether
producing, plugged and abandoned, shut-in, injection, disposal or water supply),
including the wellbores described on Exhibit “A-1”, and all wellbores spudded
after the date of this Agreement and prior to the Closing located on the Leases,
Easements or any Lands or lands pooled or unitized therewith, and all movable
property, improvements, fixtures, facilities, wells, gathering lines, flow
lines, injection lines, pipelines, tanks, boilers, buildings, machinery,
equipment (surface and downhole), inventory, pipelines, utility lines, power
lines, telephone lines, boats, automobiles, roads and other appurtenances, to
the extent the same are situated upon and used or held for use by Seller solely
in connection with the Leases or such wells, or the production of oil, gas or
other Hydrocarbon and non-Hydrocarbon substances attributable thereto
(collectively, the “Wells”);
 
(d)           All of the presently existing and valid unitization,
communitization and pooling declarations, orders, and agreements (including all
units formed by voluntary agreement and those formed under the rules,
regulations, orders or other official acts of any governmental entity or tribal
authority having appropriate jurisdiction) to the extent they relate to the
Leases, Easements, Wells or any Lands or lands pooled or unitized therewith or
the production of oil, gas or Hydrocarbon and non-Hydrocarbon substances
attributable thereto which are listed and described on Exhibit “A-2”
(collectively, the “Contracts”);
 
(e)           All of the presently existing and valid oil sales contracts,
casing-head gas sales contracts, gas sales contracts, processing contracts,
gathering contracts, transportation contracts, farm-out contracts, farm-in
contracts, balancing contracts (including but not limited to gas imbalances),
suspense funds, operating agreements, areas of mutual interest, and other
contracts, agreements and instruments (to the extent said contracts are
transferable by a Seller without material expense to a Seller not advanced or
reimbursed by Buyer, and not subject to material restrictions on transfer under
third-party agreements), to the extent they relate to the Leases, Easements,
Wells or any Lands or lands pooled or unitized therewith or the production of
oil, gas or other Hydrocarbon and non-Hydrocarbon substances attributable
thereto (the “Contracts”); including those contracts described in clauses (a),
(b) and (d) of this Section 1.1 which are listed and described on Exhibit “A-2”;
 
(f)           All Hydrocarbons produced on or after the Effective Time that are
attributable to a Seller’s interests in the properties, rights, titles, and
interests described in clauses (a) through (e) of this Section 1.1, including to
the extent attributable to Hydrocarbons stored in tanks and pipeline linefill as
of the Effective Time;
 
(g)           All environmental and other governmental (whether federal, state
or local) permits, licenses, orders, authorizations, franchises and related
instruments or rights relating to the ownership, operation or use of the
properties described in clauses (a) through (e) of this Section 1.1 (the
“Permits”) which, if any, are described on Exhibit “A-3”;
 
 
2

--------------------------------------------------------------------------------

 
 
(h)           All of a Seller’s maps, logs, geologic interpretations and other
data in the Seller’s (or any of Seller’s affiliates’) files, including, without
limitation, all seismic data and seismic reprocessing underlying the Properties
(to the extent transferable by such Seller without material expense to Seller
not advanced or reimbursed by Buyer, and not subject to material restrictions on
transfer under third-party agreements or applicable Law) collectively (the
“Data”) which, if any, is described on Exhibit “A-4”; and
 
(i)           All cash (including restricted cash) received from working
interest owners by or on behalf of a Seller (or its affiliates) to the extent
attributable to the Properties for work to be completed on or after the
Effective Time.
 
1.2           Excluded Assets.  Notwithstanding any other provision in this
Agreement to the contrary, all of a Seller’s rights, title and interest in and
to any of its assets other than the Properties will remain the property of such
Seller after the Closing (the “Excluded Assets”).
 
1.3           Assumed Liabilities.  Buyer will assume from Sellers and shall,
from and after the Closing Date, timely pay, discharge, perform or otherwise
satisfy all Liabilities, other than the Retained Liabilities, related to the
Properties, whether express or implied or arising before or after the Effective
Time (collectively, the “Assumed Liabilities”), including the following:
 
(a)           All Liabilities under or arising out of the Contracts actually
transferred to Buyer at the Closing, whether prior to, on or following the
Closing Date;
 
(b)           All Liabilities under the Permits, including those associated with
the renewals thereof, or arising from the failure to renew or to operate in
accordance with such Permits;
 
(c)           All Liabilities pursuant to any Environmental Law arising from or
relating to any action, event, or circumstance occurring after the Effective
Time, including any release of any Hazardous Substances or any violation of any
Environmental Laws with respect to the Properties, whether known or unknown,
fixed or contingent;
 
(d)           Any and all plugging and abandonment liabilities and obligations
with respect to any and all of the Properties (whether or not the Louisiana
Office of Conservation or any other Governmental Authority reflects the
pertinent well, unit or other property as having been previously plugged,
abandoned or remediated for regulatory purposes or otherwise), including, the
obligation to reclaim all well sites located on the Leases and for
decommissioning and site clearance for all platforms, flowlines and pipelines
located on the Properties, whether arising before, at or after the Effective
Time;
 
(e)           Any Liability for Taxes allocated to Buyer pursuant to
Section 1.10; and
 
 
3

--------------------------------------------------------------------------------

 
 
(f)           Any gas imbalances attributable to any all of the Properties to
the extent an adjustment to the Purchase Price has been made with respect
thereto (including without limitation with respect to Taxes or royalties due or
payable on the value of any such underproduced or overproduced gas).
 
1.4           Retained Liabilities.  Notwithstanding any provision in this
Agreement to the contrary, Buyer is not assuming, and each Seller shall pay,
discharge, perform or otherwise satisfy the following Liabilities, whether
express or implied (collectively, the “Retained Liabilities”):
 
(a)           All Liabilities related to an Excluded Asset;
 
(b)           All Liabilities pursuant to any Environmental Law arising from or
relating to any action, event, or circumstance occurring or existing on or prior
to the Effective Time, including any release of any Hazardous Substances or any
violation of any Environmental Laws with respect to the Properties, whether
known or unknown, fixed or contingent; and
 
(c)           Any Liability for Taxes allocated to Sellers pursuant to
Section 1.10.
 
1.5           Purchase Price.  In consideration for the purchase of the
Properties, Buyer will, at the Closing, (a) pay and deliver to Sellers cash in
the aggregate amount of Twenty Five Million Dollars ($25,000,000.00) (the
“Purchase Price”) and (b) assume, in accordance with Section 1.3, the Assumed
Liabilities.  The Purchase Price shall be subject to the following adjustments:
 
(a)           The Purchase Price shall be adjusted upward (increased) without
duplication by the following:
 
(1)           the amount of (i) gross proceeds received by Buyer, or offset by
Third Persons against amounts owed by Buyer, from the sale of Hydrocarbons
produced before the Effective Time from or attributable to the Properties and
(ii) any other income, revenues, credits, refunds, deposits, accounts receivable
and proceeds that are paid to or received by Buyer, or offset by Third Persons
against amounts owed by Buyer, with respect to the Properties and are, in
accordance with GAAP, attributable to the period of time before the Effective
Time;
 
(2)           all costs, expenses, expenditures, payments and payables
(including without limitation capital expenditures, royalties, rentals, Taxes,
deposits, billings under an operating agreement, prepaid insurance premiums
(provided that the Purchase Price shall not be adjusted upward for any insurance
premium allocable to any period after the Closing as to which Buyer is not an
insured on such insurance, utility charges, processing, gathering or
transportation charges) and Losses that are based on, related to or arising out
of (in whole or in part) the ownership, operation or use of any Property and
are, in accordance with GAAP, attributable to the period of time at or after the
Effective Time, to the extent they are paid by or on behalf of a Seller, or
offset by Third Parties against amounts owed to a Seller;
 
 
4

--------------------------------------------------------------------------------

 
 
(3)           the value of all Hydrocarbons in storage (or otherwise present in
any Equipment as line fill or otherwise) as of the Effective Time that is
credited to the Properties, such value to be the actual price received for such
Hydrocarbons upon the first sale thereof or, absent a sale, then such value to
be based upon the average market price posted in the area for Hydrocarbons of
similar quality and grade in effect as of the Effective Time and upon the
quantity as gauged or measured by the operator of the affected Properties, in
each case net of royalties and severance Taxes not yet paid thereon;
 
(4)           the amount, if any, for any underproduced gas position of Sellers
as determined pursuant to Section 1.6; and
 
(5)           any other amounts agreed upon by Sellers and Buyer.
 
(b)           The Purchase Price shall be adjusted downward (decreased) without
duplication by the following:
 
(1)           the amount of (i) gross proceeds received by Sellers, or offset by
Third Persons against amounts owed by Sellers, from the sale of Hydrocarbons
produced after the Effective Time from or attributable to the Properties and
(ii) any other income and proceeds actually received by Seller, or offset by
Third Persons against amounts owed by Sellers, that are, in accordance with
GAAP, attributable to the period of time after the Effective Time with respect
to the Properties;
 
(2)           all costs, expenses, expenditures, payments and payables
(including without limitation capital expenditures, royalties, rentals, Taxes,
deposits, billings under an operating agreement, prepaid insurance premiums,
utility charges, processing, gathering or transportation charges) and Losses
that are based on, related to or arising out of (in whole or in part) the
ownership, operation or use of any Property and are, in accordance with GAAP,
attributable to the period of time before the Effective Time, to the extent they
are paid by Buyer (or offset by Third Parties against amounts owed to Buyer)
before Sellers submit the Final Settlement Statement under Section 1.7(b)(1);
 
(3)           the amount, if any, for any overproduced gas position of Sellers
as determined pursuant to Section 1.6;
 
(4)           the aggregate Allocated Value of any Properties withheld from
Closing pursuant to the terms of this Agreement, including any reductions of the
Purchase Price required pursuant to Section 4.1 (Casualty Loss);
 
(5)           the aggregate amount of all Indebtedness that encumbers the
Properties as of the Closing Date; and
 
(6)           any other amounts agreed upon by Sellers and Buyer.
 
 
5

--------------------------------------------------------------------------------

 
 
1.6           Gas Imbalances.
 
(a)           The Parties hereby agree that Sellers’ estimated accumulated
imbalance from January 1, 2012 through September 30, 2013 (“Pre-effective
Period”), is  50,352 MMBtu underdelivered, which will be handled as follows:
 
(i)         Within fifteen (15) business days after the Closing Date, the
Parties shall request in writing cash out with Apache Corporation, Operator of
the Properties (hereinafter, “Apache”), for the period commencing January 1,
2012 through December 31, 2013.  Such written request shall be pursuant to
Section VII of Exhibit “E” of that certain Joint Operating Agreement by and
among Phoenix Exploration Company LP, Phoenix Exploration Louisiana, C LLC, and
Ridgewood Energy Corporation dated May 1, 2009 (the “Gas Balancing Agreement”),
which calls for cash out each calendar year.  The cash out request shall
stipulate that settlement dollars attributable for the Pre-effective Period
shall be distributed to the Sellers, while settlement dollars attributable to
Sellers’  underproduction for the October 1, 2013 through December 1, 2013
period shall be distributed to the Buyer.
 
(ii)         If Apache declines to cash out the imbalances pursuant to the
request described in Section 1.6(i) or if Apache does not respond to either
Party within ninety (90) days from date of the written request, then within 15
business days of receipt of such written denial from Apache or within the 105th
day of the written request (if Apache fails to respond), Buyer shall make
written request to Apache to assign Sellers’ imbalance for the Pre-effective
Period to Buyer.  If the request made pursuant to this Section 1.6(ii) is
approved, Buyer shall assume the Pre-effective Period imbalance
obligation.  Such payment shall be made pursuant to the Final Settlement
Statement (defined below) and shall be calculated as set forth in the Gas
Balancing Agreement (each monthly field imbalance multiplied by the respective
first of month Index Price as reported in the publication Platts Gas Daily Price
Guide for the appropriate pipeline index less applicable transportation,
gathering or deductions as published in the respective gas pipeline tariff).
Notwithstanding anything to the contrary herein, the calculation stipulated
above shall specifically exclude as a deduct from such payment, any
transportation costs or fees associated with the Phase II Transportation Fee and
the Phase III Transportation Fee as provided for in the Belle Isle Facility
Agreement referenced in Article 2.1 (g) herein.
 
(b)           If Apache declines both requests described in Sections 1.6(i) and
1.6(ii), Sellers shall be responsible for the pre-Effective Date imbalance.
 
1.7           Closing Statements and Post Closing Adjustments.
 
(a)           Pre-Closing Obligations of Seller.  Subsequent to execution of
this Agreement, but prior to Closing, Sellers shall refrain from taking any of
the following actions without the prior consent of Buyer (which shall not be
unreasonably withheld):
 
(1)           except in the ordinary course of business and consistent with past
practices, voluntarily waive or release any material rights with respect to any
Property;
 
(2)           enter into any contract requiring an expenditure net to Seller(s)’
interests in excess of One Hundred Thousand Dollars ($100,000) attributable to
any Property;
 
 
6

--------------------------------------------------------------------------------

 
 
(3)           enter in any contract for the sale or other disposition, or any
call or option for such purchase, of Hydrocarbons produced or to be produced
from the Property that is not terminable by Seller(s) without penalty on seventy
(60) days’ notice or less;
 
(4)           voluntarily compromise, settle or adjust any amounts payable by
reason of any Casualty Loss; or
 
(5)            commit to do any of the above.
 
(b)           Preliminary Settlement Statement.  At least seven Business Days
before the Closing and using the best information then available, Sellers shall
prepare and deliver to Buyer a settlement statement (the “Preliminary Settlement
Statement”) that shall set forth the Purchase Price adjusted as of the Closing
as provided in Section 1.5 (the “Closing Amount”) and each adjustment to the
Purchase Price and the calculation of such adjustments used to determine the
Closing Amount.  Within three Business Days after its receipt of the Preliminary
Settlement Statement, Buyer shall submit to Sellers in writing any objections or
proposed changes thereto; Buyer shall be deemed to have agreed with all
adjustments, other than as set forth in a timely submission.  Sellers and Buyer
shall attempt to resolve any differences before the Closing; the final
Preliminary Settlement Statement shall consist only of those adjustments agreed
to (or deemed agreed to) at or before the Closing.  All other adjustments to the
Purchase Price not determined as of Closing shall be taken into account as
provided in Section 1.7(b).
 
(c)           Post-Closing Adjustments.
 
(1)            On or before  December 31, 2014 , Sellers shall prepare and
deliver to Buyer, in accordance with this Agreement and GAAP, a statement
(herein called the “Final Settlement Statement”) setting forth each adjustment
to the Purchase Price that was not included in the Preliminary Settlement
Statement and showing the calculation of such adjustment.  At Buyer’s request,
Sellers shall supply reasonable documentation to support any credit, charge,
receipt or other item.  Within thirty (30) days of receipt of the Final
Settlement Statement, Buyer shall deliver to Sellers a written report containing
(1) any changes that Buyer proposes be made to the Final Settlement Statement
and (2) supporting documentation for such changes; if Buyer does not timely
deliver such report, Buyer shall be deemed to have agreed with the Final
Settlement Statement.  The Parties shall negotiate in good faith and undertake
to agree with respect to the amounts due pursuant to such post-Closing
adjustment(s) no later than thirty (30) days after Buyer’s submission of its
written report hereunder to Sellers.
 
(2)            In the event the Parties cannot reach agreement within the period
provided in Section 2.06(a), then any Party may refer the matter in dispute to
any “Big 4” accounting firm (or to any other nationally-recognized, independent
accounting firm mutually agreed by the Parties) which is not currently engaged
by either Party for review and determination.  The accounting firm shall conduct
the proceedings in Houston, Texas in accordance with the Commercial Arbitration
Rules of the AAA to the extent such rules do not conflict with the terms of this
Section.  The accounting firm’s determination shall be in writing and made
within thirty (30) days after submission of the matters in dispute and shall be
final and binding on the Parties, without right of appeal.  In determining the
proper amount of any adjustment to the Purchase Price, the accounting firm shall
not increase the Purchase Price more than the increase proposed by Sellers nor
decrease the Purchase Price more than the decrease proposed by Buyer, as
applicable.  The accounting firm shall act as an arbitrator for the limited
purpose of determining the specific disputed matters submitted by any Party and
may not award damages or penalties to any Party with respect to any
matter.  Each Party shall each bear its own legal fees and other costs of
presenting its case.  Buyer shall bear one-half of the costs and expenses of the
accounting firm, and the affected Seller shall bear the other half.
 
 
7

--------------------------------------------------------------------------------

 
 
(3)           The date of final determination of the Adjusted Purchase Price
(whether by agreement of the Parties under subsection (a) above or upon an
arbitrator’s award pursuant to subsection (b) above) is referred to as the
“Final Settlement Date”.  Within two (2) Business Days after the Final
Settlement Date, (i) if the Adjusted Purchase Price is less than the Closing
Amount, the affected Seller shall pay to Buyer in immediately available funds
the amount of such difference or (ii) if the Adjusted Purchase Price is more
than the Closing Amount, Buyer shall pay to the affected Seller in immediately
available funds the amount of such difference.
 
(d)           Amount to be Paid at Closing.  The amount paid by Buyer at Closing
will include all (i) undisputed amounts from the Preliminary Closing Statement
and (ii) any changes to the Closing Statement agreed on by Buyer and Sellers
based on such discussions pursuant to this Agreement.
 
1.8           Effective Time.  The purchase and sale of the Properties shall be
effective as of October 1, 2013, at 12:01 a.m., Central Time Zone (the
“Effective Time”).
 
1.9           Allocations.  For purposes ofpurchase price adjustments, if any,
pursuant to Section 1.5(b)(4) or Casualty Loss pursuant to Section 4.1, the
Purchase Price shall be allocated to each Property as set forth on Exhibit “B”
(each an “Allocated Value” and collectively the “Allocated Values”).      The
Parties agree that this transaction is not subject to the reporting requirement
of Section 1060 of the Internal Revenue Code of 1986, as amended, and that,
therefore, IRS Form 8594, Asset Acquisition Statement, is not required to be and
will not be filed for this transaction.  In the event the Parties mutually agree
that a filing of Form 8594 is required or if the IRS requires such a filing, the
Parties will confer and cooperate in the preparation and filing of their
respective forms to reflect a consistent reporting of the agreed upon allocation
in accordance with the Allocated Values.
 
1.10         Taxes.  Notwithstanding anything to the contrary herein, it is
acknowledged and agreed by and between Sellers and Buyer that the Purchase Price
excludes any sales taxes or other taxes in connection with the sale of
Properties pursuant to this Agreement.  If a determination is ever made that
sales, use, gross receipts, transfer, real property transfer, documentary stamp,
recording and other similar Taxes arising from and with respect to the purchase
and sale of the Properties applies, Buyer and Sellers shall each be liable for
fifty percent (50%) of such tax.  Buyer shall indemnify and hold Sellers
harmless with respect to the payment of any of such taxes, including any
interest or penalties assessed thereon, for which Buyer is responsible and
Sellers shall indemnify and hold Buyer harmless with respect to the payment of
any of such taxes, including any interest or penalties assessed thereon, for
which Sellers are responsible, each pursuant to this section.  The indemnity and
hold harmless obligation contained in the preceding sentence shall survive the
Closing.  All ad valorem real property Taxes, personal property Taxes, fees or
assessments due with respect to the Properties (collectively, “Property Taxes”)
shall be prorated between Seller, on the one hand, and Buyer, on the other hand,
as of the Effective Time on a calendar year basis based upon the number of days
in the calendar year prior to the Effective Time and following the Effective
Time, using the calendar year 2012 Tax rates and assessments by the appropriate
Governmental Entity.  Such proration shall be recalculated at such time as the
calendar year 2013 tax assessments are available, and the Parties shall
cooperate with each other in all respects in connection with such recalculation
and promptly pay any sums due in consequence thereof to the Party entitled to
recover the same.  If any Party pays Taxes for which it is entitled to be
reimbursed pursuant to this Section 1.9, the other Party responsible therefor
shall promptly reimburse the Party so paying upon notice of the amount paid by
such Party.  Each Party shall be responsible for its own income, franchise and
margin Taxes, if any, that may result from the transactions contemplated by this
Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
Article II.
Sellers’ Representations And Warranties
 
2.1           Sellers’ Representations and Warranties.  Each Seller represents
and warrants to Buyer as of the date hereof, and as of the Closing, that:
 
(a)           Such Seller is duly formed as an entity, and is validly existing
and in good standing under the Laws of the applicable state as set forth in the
Preamble of this Agreement, and is duly organized, validly existing and in good
standing under the applicable state, and is duly qualified to carry on its
business in those states where the conduct of its business or ownership or
leasing of its Properties is such as to require such Seller to be so qualified.
 
(b)           Sellers have all requisite power and authority to carry on their
business as presently conducted, to enter into this Agreement and the other
documents and agreements contemplated hereby, and to perform their obligations
under this Agreement and the other documents and agreements contemplated
hereby.  The consummation of the transactions contemplated by this Agreement
will not violate, nor be in conflict with, any provision of Sellers’ governing
agreements or any material agreement or instrument to which any Seller is a
party or by which any Seller is bound, or any judgment, decree, order, statute,
rule, or regulation applicable to Seller.  This Agreement, and all agreements,
contracts, documents and instruments required hereunder (“Ancillary Agreements”)
to be executed and delivered by Sellers or any of Sellers’ affiliates at
Closing, constitute Sellers’ or such affiliates’ legal, valid and binding
obligations in accordance with their respective terms, subject to applicable
bankruptcy and other similar Laws of general application with respect to
creditors.
 
(c)           The execution, delivery and performance of this Agreement and the
Ancillary Agreements and the transactions contemplated hereby and thereby have
been duly and validly authorized by all requisite authorizing action, corporate,
partnership or otherwise, on the part of Sellers and each of Sellers’ affiliates
that are parties thereto.
 
(d)           This Agreement and all Ancillary Agreements to be executed and
delivered by Sellers or any of Sellers’ affiliates at Closing constitute legal,
valid and binding obligations of Sellers or such affiliate in accordance with
their respective terms, subject to applicable bankruptcy and other similar Laws
of general application with respect to creditors.
 
 
9

--------------------------------------------------------------------------------

 
 
(e)           There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by, or, to the actual knowledge of
Sellers, threatened against any Seller.
 
(f)            Sellers have good and defensible title with respect to the
interests in all of the Properties conveyed to Buyer, and Sellers hereby
represent and warrant that the interests in the Properties are not less than as
set forth on Exhibits A, A-1 and B to this Agreement, and further represent and
warrant that the Properties are free of any Claim against such title by, through
or under Sellers, third parties, or any of Sellers’ affiliates.
 
(g)           Other than consents of the type customarily received following the
Closing, and the required consent from Apache Corporation to assign that certain
Agreement for Utilization of Potomac Facility, Belle Isle Facility and
Associated Infrastructure by the Potomac Lease Partnership and Marathon Lease
Partnership dated October 31, 2012, effective May 23, 2012 between Apache
Corporation, Castex Energy Partners, L.P., Castex Energy 2008, L.P. and
Ridgewood Energy Corporation (the “Belle Isle Facility Agreement”) there are no
consents or approvals requested that are applicable to the transfer of the
Properties in connection with the transactions contemplated by this
Agreement.  There are no preferential purchase rights, rights of first refusal
or similar rights (each, a “Preferential Right”) that are applicable to the
transfer of the Properties in connection with the transactions contemplated by
this Agreement.  Sellers represent that, as of Closing, consent to assign the
Belle Isle Facility Agreement will have been obtained from Apache.
 
(h)           Sellers (i) have timely filed all material tax returns for
non-income taxes with respect to the Properties required to be filed by Sellers
(taking into account any extension of time to file granted or obtained) and all
such tax returns are true, correct and complete in all material aspects;
(ii) has paid all material non-income taxes with respect to the Properties that
have become due; (iii) is not currently subject to an extension or waiver of the
statute of limitations applicable to any tax return referred to in
Section 2.1(h)(i) or with respect to a material non-income tax assessment or
deficiency with respect to the Properties, which period has not yet expired; and
(iv) is not currently subject to any proceeding with respect to material
non-income taxes, and no such proceeding has been threatened in writing with
respect to any non-income taxes, with respect to the Properties.
 
(i)            None of such Properties are subject to any Lien or any
Indebtedness and there are no overriding royalty interests or reversionary
interests burdening the Properties other than the lessor’s royalty interest.
 
(j)            Sellers have been in compliance in all material respects with,
and has developed, operated and maintained the Properties (to the extent such
activities have been performed by any Seller or its affiliates) in compliance in
all material respects with, all applicable Laws.
 
 
10

--------------------------------------------------------------------------------

 
 
(k)            No Seller has incurred Liability for broker’s or finder’s fees
with respect to the transactions contemplated by this Agreement other than
obligations that are the sole responsibility of Seller.
 
(l)            To Sellers’ knowledge, there is no order, action, suit,
proceeding, Claim or investigation pending, or threatened in writing, against
any Seller that relates to the Properties or that challenges, or that may have
the effect of preventing, delaying, making illegal, or otherwise interfering
with, the transactions contemplated by this Agreement.
 
(m)           Sellers are experienced and knowledgeable investors in the oil and
gas business.  Prior to entering into this Agreement, Sellers were advised by
and has relied solely on its own expertise and legal, tax, reservoir
engineering, and other professional counsel concerning this Agreement, the
Properties and the value the Properties.  In making their decision to enter into
this Agreement and to consummate the transactions contemplated herein, Sellers:
(i) have satisfied themselves, based upon the representations and warranties of
Buyer set forth in this Agreement and their own independent investigations, as
to the physical and environmental condition of the immovable and movable assets,
and as to title to the Properties, (ii) have relied on no representations or
warranties of Buyer (other than as expressly set forth in this Agreement) and
otherwise have relied solely on their own independent investigations,
evaluations, appraisals and judgments of the Properties, (iii) have relied on no
representations or warranties of any related Person of Buyer, (iv) have, with
their legal counsel and other advisers, carefully reviewed all of the provisions
of this Agreement, and (v) fully understand the legal effects of this Agreement,
including without limitation the meaning and effect of each provision of this
Agreement.  Sellers acknowledge that Buyer has NOT made, and Buyer expressly
disclaims and negates, any representation or warranty (other than those express
representations and warranties made in this Agreement), whether express,
statutory, implied or otherwise.
 
(n)           Ridgewood Energy Corporation is the duly appointed manager of
Ridgewood Energy A-1 Fund, LLC, Ridgewood Energy Gulf Of Mexico Oil and Gas
Fund, L.P., Ridgewood Energy P Fund, LLC, Ridgewood Energy W Fund, LLC And
Ridgewood Energy Y Fund, LLC and is authorized to negotiate, execute and
finalize this Agreement on their behalf.
 
Article III.
Buyer’s Representations and Warranties
 
3.1           Buyer’s Representations and Warranties.  Buyer represents and
warrants to Sellers as of the date hereof, and as of Closing, that:
 
(a)           Buyer is a limited partnership duly organized, validly existing
and in good standing under the Laws of the State of Texas, and is duly qualified
to carry on its business in those states where the conduct of its business or
ownership or leasing of its properties is such as to require Buyer to be so
qualified.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           Buyer has all requisite power and authority to carry on its
business as presently conducted, to enter into this Agreement and the other
documents and agreements contemplated hereby, and to perform it obligations
under this Agreement and the other documents and agreements contemplated
hereby.  The consummation of the transactions contemplated by this Agreement
will not violate, nor be in conflict with, any provision of Buyer’s partnership
agreement or governing documents or any material agreement or instrument to
which Buyer is a party or by which Buyer is bound, or any judgment, decree,
order, statute, rule, or regulation applicable to Buyer.  This Agreement, and
the Ancillary Agreements to be executed and delivered by Buyer or any of Buyer’s
affiliates at Closing, constitute Buyer’s or such affiliates’ legal, valid and
binding obligations in accordance with their respective terms, subject to
applicable bankruptcy and other similar Laws of general application with respect
to creditors.
 
(c)           The execution, delivery and performance of this Agreement and the
Ancillary Agreements and the transactions contemplated hereby and thereby have
been duly and validly authorized by all requisite authorizing action,
partnership or otherwise, on the part of Buyer and each of Buyer’s affiliates
that is a party thereto.
 
(d)           This Agreement and all Ancillary Agreements to be executed and
delivered by Buyer or any of Buyer’s affiliates at Closing constitute legal,
valid and binding obligations of Buyer or such affiliate in accordance with
their respective terms, subject to applicable bankruptcy and other similar Laws
of general application with respect to creditors.
 
(e)           There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by, or, to the actual knowledge of
Buyer, threatened against Buyer.
 
(f)            Buyer has incurred no Liability for broker’s or finder’s fees
with respect to the transactions contemplated by this Agreement other than
obligations that are the sole responsibility of Buyer.
 
(g)           To Buyer’s knowledge, there is no order, action, suit, proceeding,
Claim or investigation pending, or threatened in writing, against Buyer that
challenges, or that may have the effect of preventing, delaying, making illegal,
or otherwise interfering with, the transactions contemplated by this Agreement.
 
(h)           Buyer acknowledges that neither the solicitation of an offer for,
nor the sale of, the Properties by Seller has been registered under any
securities Laws.  Buyer intends to acquire the Properties for its own benefit
and account and is not acquiring the Properties with the intent of distributing
fractional undivided interests in any Property in a manner that would violate
any federal or state securities Laws.  At no time has Buyer been solicited by or
through any public promotion in connection with the transactions contemplated by
this Agreement.
 
(i)            Buyer is eligible under all applicable laws and regulations to
own leases covering the Leases and has the financial resources available to
close the transactions contemplated by this Agreement without financing that is
subject to any material contingency.
 
 
12

--------------------------------------------------------------------------------

 
 
(j)            Buyer is a sophisticated, experienced and knowledgeable
purchaser, owner and operator of oil and gas properties and related facilities
(with sufficient financial resources, technical expertise and personnel), is
knowledgeable of the usual and customary practices of prudent oil and gas
operators, is able to evaluate (and has in fact evaluated) the Properties for
purchase and the merits and economic and other risks of acquiring and owning the
Properties and assuming the Assumed Liabilities and Buyer’s other obligations
under this Agreement and is not a “consumer” within the meaning of the Texas
Deceptive Trade Practices-Consumer Protection Act, Tex. Bus. & Com. Code art.
17.41 et seq., the Louisiana Unfair Trade Practices and Consumer Protection Law,
La. R.S. 51:1401 et seq., or any comparable Law.  In making its decision to
enter into this Agreement and to consummate the transactions contemplated
herein, Buyer (i) has satisfied itself, based upon the representations and
warranties of Sellers set forth in this Agreement and its own independent
investigation, as to the physical and environmental condition of the Properties,
(ii) has relied on no representations or warranties of the Sellers (other than
as expressly set forth in this Agreement) and otherwise has relied solely on its
own independent investigation, evaluation, appraisal and judgment of the
Properties, (iii) has, with its legal counsel and other advisers, carefully
reviewed all of the provisions of this Agreement and (iv) fully understands the
legal effects of this Agreement, including without limitation the meaning and
effect of each provision of this Agreement.  Buyer acknowledges that Sellers
have not made, and that Sellers expressly disclaim and negate, any
representation or warranty (other than those express representations and
warranties made in this Agreement), whether express, statutory, implied or
otherwise.
 
Article IV.
Casualty Loss
 
4.1           Casualty Loss.
 
(a)            If, after the Execution Date and prior to the Closing, any
Property (or any part thereof) is damaged or destroyed (including any well,
platform or other infrastructure) as a result of flood, wind, hurricane or other
act of God, fire, theft, vandalism, terrorism, act of war, explosion or other
casualty event (each a “Casualty Event”), this Agreement shall remain in full
force and effect notwithstanding any such Casualty Event.
 
(b)           In the event of any loss described in Section 4.1(a), Sellers must
elect, by written notice to Buyer prior to the Closing Date, either to (i) cause
the Property affected by the Casualty Event to be repaired, restored or
replaced, at Sellers’ sole cost, as promptly as reasonably practicable (which
work may extend after the Closing Date), (ii) indemnify Buyer, pursuant to an
agreement to be executed at the Closing reasonably acceptable to the Parties,
against any costs or expenses that Buyer reasonably incurs to repair, restore or
replace the Property or (iii) deem the Property affected by the Casualty Event
to be an Excluded Asset that shall be excluded from the Properties to be
conveyed to Buyer at the Closing and reduce the Purchase Price by the Allocated
Value of such Property pursuant to Section 1.5(b).  In each case, the Seller
shall retain all rights to insurance and other Claims against third parties with
respect to the Casualty Events, except to the extent the Parties otherwise agree
in writing.
 
 
13

--------------------------------------------------------------------------------

 
 
Article V.
 
Termination
 
5.1           Right of Termination
 
This Agreement may be terminated at any time at or before the Closing by written
notice given at or before the Closing:
 
 
(a)
By mutual written consent of Sellers and Buyer;

 
(b)           By Sellers if any of the conditions in Section 8.1 has been
neither waived by Sellers nor satisfied by the time of the Closing ;
 
(c)           By Buyer if any of the conditions in Section 8.2 has been neither
waived by Buyer nor satisfied by the time of the Closing;
 
(d)           By Sellers if there has been a material breach by Buyer of any of
its representations, warranties or obligations contained in this Agreement that
is not cured before the earlier of the Closing and five (5) Business Days after
Buyer receives written notice of such breach;
 
(e)           By Buyer if there has been a material breach by a Seller of any of
its representations, warranties or obligations contained in this Agreement that
is not be cured before the earlier of the Closing and five (5) Business Days
after Sellers receive written notice of such breach; or
 
(f)           By Sellers or Buyer if Closing does not occur on or before the
Closing Date, unless extended by the Parties.
 
(g)           Notwithstanding the foregoing, a Party shall not have the right to
terminate this Agreement pursuant to Section 5.1 (b), (c), (d), (e) or (f) if
such Party is at such time in material breach of any provision of this
Agreement.
 
5.2           Effect of Termination
 
If this Agreement is terminated pursuant to Section 5.1, this Agreement shall
become void and of no further force or effect.
 
Article VI.
Closing Date
 
6.1           Date and Place of Closing.  The purchase by Buyer and the sale by
Seller of the Properties as contemplated by this Agreement (the “Closing”) shall
take place at 10:00 am on January 31, 2014 (the “Closing Date”), at the offices
of the Seller at 1254 Enclave Parkway, Suite 600, Houston, Texas 77077, or such
other time or place as the Parties may agree in writing.
 
 
14

--------------------------------------------------------------------------------

 
 
Article VII.
Closing Obligations
 
At the Closing, the following events shall occur, each being a condition
precedent to the others and each being deemed to have occurred simultaneously
with the others:
 
7.1           Seller’s Obligations.
 
(a)           Sellers shall execute, acknowledge and deliver one or more
counterparts of one or more Assignments in substantially the form attached
hereto as Exhibits “C-1”, “C-2”, and “C-3” (each, an “Assignment”) that
collectively assigns the Properties of Sellers to Buyer effective as of the
Effective Time.
 
(b)           Sellers shall deliver or cause to be delivered an executed
statement described in Treasury Regulation §1.1445-2(b)(2) certifying that such
Seller is not a foreign Person within the meaning of the Internal Revenue Code
of 1986, as amended in substantially the form attached hereto as Exhibit “D”.
 
(c)           Sellers shall deliver or cause to be delivered a certificate duly
executed by an authorized representative of Sellers, dated as of the Closing,
(i) certifying that the representations and warranties contained in this
Agreement are true and correct to the best of Sellers’ knowledge,
(ii) certifying on behalf of Sellers that the transaction(s) contemplated
hereunder has been duly authorized and (iii) certifying on behalf of Sellers the
incumbency of each individual executing this Agreement or any document delivered
in connection with the Closing on behalf of Sellers substantially in the form
attached hereto as Exhibit “E”.
 
(d)           Sellers shall execute and deliver the remaining documents,
instruments and materials required of Sellers by this Agreement or otherwise
reasonably requested by Buyer or Buyer’s counsel.
 
7.2           Buyer’ Obligations.
 
(a)           Buyer shall deliver by wire transfer of immediately available
funds to Sellers, in accordance with Sellers’ written wire transfer
instructions, which are to be provided by Sellers to Buyer at least three (3)
business days before the Closing, an amount equal to the Closing Amount.
 
(b)           Buyer shall execute, acknowledge and deliver each counterpart of
each Assignment.
 
(c)           Buyer shall deliver or cause to be delivered a certificate duly
executed by an authorized representative of Buyer, dated as of the Closing,
(i) certifying that the representations and warranties contained in this
Agreement are true and correct to the best of Sellers’ knowledge,
(ii) certifying on behalf of Buyer that the transaction(s) contemplated hereby
has been duly authorized and (iii) certifying on behalf of Buyer the incumbency
of each officer of Buyer executing this Agreement or any document delivered in
connection with the Closing on behalf of Buyer substantially in the form
attached hereto as Exhibit “F”.
 
 
15

--------------------------------------------------------------------------------

 
 
(d)           Buyer shall execute and deliver the remaining documents,
instruments and materials required of Buyer by this Agreement or otherwise
reasonably requested by Seller or Seller’s counsel.
 
Article VIII.
Closing Conditions
 
8.1           Sellers’ Conditions.  The obligations of Sellers at the Closing
are, at the option of Sellers, subject to the satisfaction of the following
conditions:
 
(a)           All representations and warranties of Buyer in this Agreement
shall be true in all material respects (or, if any specific representation or
warranty is expressly qualified by concepts of “materiality,” then each of such
representations and warranties will be true and correct in all respects) at the
Closing as if made at and as of the Closing.  Buyer shall have performed in all
material respects the agreements and covenants required by this Agreement to be
performed and satisfied by Buyer at the Closing.
 
(b)           The execution, delivery and performance of this Agreement and the
transactions contemplated hereby shall have been duly and validly authorized by
all necessary action on the part of Buyer.
 
(c)           No action or proceeding shall have been instituted (excluding any
such matter instituted by any Seller) before any Governmental Authority or
arbitrator to restrain or prohibit the consummation, in whole or in part, of the
transactions contemplated herein, or to obtain substantial damages from Seller
in respect or arising of this Agreement.
 
8.2           Buyer’s Conditions.  The obligations of Buyer at the Closing are,
at the option of Buyer, subject to the satisfaction of the following conditions:
 
(a)           All representations and warranties of Sellers in this Agreement
shall be true in all material respects (or, if any specific representation or
warranty is expressly qualified by concepts of “materiality,” then each of such
representations and warranties will be true and correct in all respects) at the
Closing as if made at and as of the Closing.  Sellers shall have performed in
all material respects the agreements and covenants required by this Agreement to
be performed and satisfied by Sellers at or before the Closing.
 
(b)           The execution, delivery and performance of this Agreement and the
transactions contemplated thereby have been duly and validly authorized by all
necessary action on the part of Sellers.
 
(c)           No action or proceeding shall have been instituted (excluding any
such matter instituted by Buyer) before any Governmental Authority or arbitrator
to restrain or prohibit the consummation, in whole or in part, of the
transactions contemplated herein, or to obtain substantial damages from Buyer in
respect or arising out of this Agreement.
 
(d)           The Properties shall be free and clear of any and all Liens,
overriding royalty interests, or other encumbrances less and except the lessor’s
royalties.
 
 
16

--------------------------------------------------------------------------------

 
 
(e)           Sellers’ interest in the Properties shall not be less than that
set forth on Exhibits A, A-1 and B.
 
(f)            Sellers shall have obtained written consent to assign the Belle
Isle Facility Agreement from Apache Corporation.
 
Article IX.
Indemnification and Title
 
9.1           Indemnification.
 
(a)           Indemnification by Sellers.  From and after Closing, Seller shall
indemnify, defend and hold harmless Buyer, its current and future affiliates,
and each of their respective stockholders, members, partners, directors,
managers, officers, employees, agents, consultants, advisers and other
Representatives (the “Buyer Indemnified Parties”) from and against any and all
Losses actually incurred or suffered by the Buyer Indemnified Parties as a
result of, relating to or arising out of (i) any breach of any representation or
warranty made by Seller contained in this Agreement or in any Ancillary
Agreement, (ii) any breach of any covenant or agreement made or to be performed
by Seller under this Agreement or any Ancillary Agreement, and (iii) the
Retained Liabilities.
 
(b)           Indemnification by Buyer.  From and after Closing, Buyer shall
indemnify, defend and hold harmless Seller, its current and future affiliates,
and each of their respective stockholders, members, partners, directors,
managers, officers, employees, agents, consultants, advisers and other
Representatives (the “Seller Indemnified Parties”) from and against any and all
Losses actually incurred or suffered by the Seller Indemnified Parties as a
result of, relating to or arising out of (i) any breach of any representation or
warranty made by Buyer contained in this Agreement or any Ancillary Agreement,
(ii) the breach of any covenant or agreement made or to be performed by Buyer
under this Agreement, and (iii) the Assumed Liabilities.
 
9.2           Limitations on Liability.
 
(a)           Survival.  All of the representations and warranties of Seller and
Buyer contained in Article II and all of the covenants set forth herein, shall
continue in full force and effect for a period of twelve (12) months from the
Closing Date.
 
(b)           Indirect and Punitive Damages.  Under no circumstances shall any
Party be liable to the other Party for any indirect, contingent, consequential,
unforeseen, exemplary or punitive, special damages of any nature (including lost
profits); provided, however, that any such damages recovered by any Third Party
for which a Party owes another Party an indemnity under this Agreement shall not
be waived.
 
(c)           Insurance and Duplication.  The Parties will make appropriate
adjustments for any insurance proceeds actually received by the any Buyer
Indemnified Party or Seller Indemnified Party in determining Losses for purposes
of this Article IX.  Any Liability for indemnification under this Agreement
shall be determined without duplication of recovery by reason of the state of
facts giving rise to such Liability constituting a breach of more than one
representation, warranty, covenant or agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
9.3           Indemnification Procedures.  All claims for indemnification under
this Agreement related to Third Party Claims shall be asserted and resolved
pursuant to this Section 7.3.
 
(a)           Promptly after the receipt by any Person seeking indemnification
hereunder (an “Indemnified Party”) of a notice of any Claim by any Third Party
that may be subject to indemnification hereunder (a “Third Party Claim”), such
Indemnified Party shall give written notice of such Third Party Claim to the
indemnifying Party (the “Indemnifying Party”) stating the nature and basis of
the Third Party Claim and the amount thereof, to the extent known, along with
copies of the relevant documents evidencing the Third Party Claim and the basis
for indemnification sought.  Failure of the Indemnified Party to give such
notice shall not relieve the Indemnifying Party from liability on account of
this indemnification, except if and to the extent that the Indemnifying Party is
actually prejudiced thereby.
 
(b)           The Indemnifying Party, at its own expense, shall have the right,
exercisable within 30 days of receipt of notice of the Third Party Claim, to
assume the defense of the Indemnified Party against the Third Party Claim so
long as (i) the Indemnifying Party proceeds in good faith and in a timely manner
and (ii) such Third Party Claim involves (and continues to involve) solely
monetary damages.
 
(c)           So long as the Indemnifying Party has assumed the defense of the
Third Party Claim in accordance with Section 9.3(b), (i) the Indemnified Party
may retain separate co-counsel at its sole cost and expense and participate in
the defense of the Third Party Claim, it being understood that the Indemnifying
Party shall pay all costs and expenses of counsel for the Indemnified Party
(A) for all periods prior to such time as the Indemnifying Party has notified
the Indemnified Party that it has assumed the defense of such Third Party Claim
and (B) if there is a conflict of interest between the Indemnifying Party and
the Indemnified Party, (ii) the Indemnified Party shall not file any papers or
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed), and
(iii) the Indemnifying Party shall not consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim without the
prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed).
 
(d)           The Parties shall use commercially reasonable efforts to minimize
Losses from Third Party Claims and shall act in good faith and in a timely
manner in responding to, defending against, settling or otherwise dealing with
Third Party Claims.  The Parties shall also cooperate in any such defense and
give each other reasonable access to all information relevant thereto.  Whether
or not the Indemnifying Party shall have assumed the defense of a Third Party
Claim, the Indemnifying Party shall not be obligated to indemnify the
Indemnified Party hereunder for any settlement entered into without the
Indemnifying Party’s prior written consent, which consent shall not unreasonably
withheld or delayed.  Notwithstanding the foregoing, the Indemnified Party shall
have the sole and exclusive right to settle any Third Party Claim, on such terms
and conditions as it deems reasonably appropriate, to the extent such claim
involves equitable or other non-monetary relief.
 
 
18

--------------------------------------------------------------------------------

 
 
9.4           Fault of Parties.  THE INDEMNIFICATION PROVIDED FOR IN THIS
ARTICLE IX SHALL BE APPLICABLE WHETHER OR NOT THE CLAIMS IN QUESTION AROSE FROM
THE SOLE, CONCURRENT ACTIVE OR PASSIVE NEGLIGENCE OF THE PARTIES OR ANY THIRD
PARTY AND REGARDLESS OF WHO MAY BE AT FAULT OR OTHERWISE RESPONSIBLE UNDER ANY
OTHER CONTRACT, OR ANY STATUTE, RULE, OR THEORY OF LAW, INCLUDING, BUT NOT
LIMITED TO, THEORIES OF STRICT LIABILITY BUT EXCLUDING GROSS NEGLIGENCE AND
WILLFUL MISCONDUCT OF A PARTY.  THE PARTIES ACKNOWLEDGE THAT THE FOREGOING
INDEMNITIES TOGETHER WITH THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE
RULE AND IS CONSPICUOUS.
 
Article X.
 
Notices
 
All communications required or permitted under this Agreement shall be in
writing and any communication or delivery hereunder shall be deemed to have been
fully made if actually delivered, or if mailed by registered or certified mail,
postage prepaid, to the address as set forth below:
 
SELLERS
 
Ridgewood Energy Corporation, individually and on behalf of other Sellers
1254 Enclave Parkway, Suite 600
Houston, Texas 77077
W. Gregory Tabor
Phone: (281) 293-8449
Fax: (281) 293-7705
E-mail: gtabor@ridgewoodenergy.com


BUYER
 
Castex Energy Partners, L.P.
333 Clay Street, Suite 2000
Houston, TX  77002
Attention:  Peter D. Addison
Phone: 281-878-0065
E-mail address:  paddison@castexenergy.com
 
 
19

--------------------------------------------------------------------------------

 
 
Article XI.
Miscellaneous
 
11.1           Disclaimer of Warranties.
 
(a)           SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, AS
TO THE ACCURACY OR COMPLETENESS OF ANY DATA, INFORMATION OR MATERIALS HERETOFORE
OR HEREAFTER FURNISHED BUYER IN CONNECTION WITH THE PROPERTIES, OR AS TO THE
QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF ANY) ATTRIBUTABLE TO THE
PROPERTIES OR THE ABILITY OF THE PROPERTIES TO PRODUCE HYDROCARBONS OR THE
AMOUNT OF HYDROCARBONS THE PROPERTIES MAY PRODUCE.  ANY AND ALL SUCH DATA,
INFORMATION AND OTHER MATERIALS FURNISHED BY SELLER IS PROVIDED TO BUYER AS A
CONVENIENCE AND ANY RELIANCE ON OR USE OF THE SAME SHALL BE AT BUYER’S SOLE
RISK.  BUYER EXPRESSLY WAIVES THE PROVISIONS OF THE TEXAS DECEPTIVE TRADE
PRACTICES-CONSUMER PROTECTION ACT, TEX. BUS. & COM. CODE ART. 17.41 ET SEQ. AND
THE LOUISIANA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION LAW, LA. R.S.
51:1401 ET SEQ., OR ANY COMPARABLE LAW.  BUYER ACKNOWLEDGES THAT THIS EXPRESS
WAIVER SHALL BE CONSIDERED A MATERIAL AND INTEGRAL PART OF THIS SALE AND THE
CONSIDERATION THEREOF; AND BUYER ACKNOWLEDGES THAT THIS WAIVER HAS BEEN BROUGHT
TO ITS ATTENTION AND EXPLAINED IN DETAIL AND THAT BUYER HAS VOLUNTARILY AND
KNOWINGLY CONSENTED TO THIS WAIVER.  ALL INSTRUMENTS OF CONVEYANCE TO BE
DELIVERED BY SELLER AT CLOSING SHALL EXPRESSLY SET FORTH THE DISCLAIMERS OF
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS PARAGRAPH.
 
(b)           WITHOUT LIMITING THE GENERALITY OF SECTION 11.1(a), THE SELLER
FURTHER MAKES NO REPRESENTATION OR WARRANTY TO BUYER, EITHER EXPRESS OR
IMPLIED,, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, AS TO:
 
(i)         TITLE, OWNERSHIP, PEACEFUL POSSESSION, EVICTION (UNDER LOUISIANA
CIVIL CODE ARTICLE 2500 OR OTHERWISE) OR NON-DECLARED ENCUMBRANCES (UNDER
LOUISIANA CIVIL CODE ARTICLE 2500 OR OTHERWISE), OTHER THAN AS SET FORTH IN
SECTION 2.1(f).
 
(ii)        PRODUCTION RATES, RECOMPLETION OPPORTUNITIES, DECLINE RATES,
GEOLOGICAL OR GEOPHYSICAL DATA OR INTERPRETATIONS, THE EXISTENCE, QUALITY,
QUANTITY, RECOVERABILITY OR COST OF RECOVERY OF PROSPECTS OR HYDROCARBON
RESERVES OR THE GEOGRAPHIC, GEOLOGIC OR GEOPHYSICAL CHARACTERISTICS ASSOCIATED
WITH ANY PROPERTY.
 
(iii)       THE COSTS, EXPENSES, LIABILITIES, STATUS, REVENUES, RECEIPTS OR
ECONOMIC VALUE ASSOCIATED WITH: THE PAST PRESENT OR FUTURE PRODUCTIVITY OR
FINANCIAL VIABILITY OF; ANY CONTRACTUAL, PRICING, ECONOMIC OR FINANCIAL DATA
ASSOCIATED WITH; THE ABILITY TO SELL OR MARKET ANY HYDROCARBONS PRODUCED FROM;
OR THE RIGHT OR OBLIGATIONS RELATED TO THIS AGREEMENT, ANY ASSIGNMENT OR
PROPERTY, OR ANY AGREEMENT TO WHICH ANY PROPERTY IS SUBJECT.
 
 
20

--------------------------------------------------------------------------------

 
 
(iv)       THE CONDITION MERCHANTABILITY OF THE PROPERTIES OR ANY FITNESS OF THE
PROPERTIES FOR BUYER’ INTENDED USE OR PURPOSE, FOR ANY OTHER PARTICULAR USE OR
PURPOSE OR FOR ORDINARY USE (UNDER LOUISIANA CIVIL CODE ARTICLE 2475 OR 2524,
THE TEXAS UNIFORM COMMERCIAL CODE—SALES SECTION 2.314 OR SECTION 2.315 OR
OTHERWISE) OR MERCHANTABILITY.
 
(v)        FREEDOM FROM, DIMINUTION IN VALUE BECAUSE OF OR THE PRESENCE OR
ABSENCE OF REDHIBITORY OR OTHER DEFECTS OR VICES (UNDER LOUISIANA CIVIL CODE
ARTICLE 2520 ET SEQ. OR OTHERWISE), WHETHER KNOWN OR UNKNOWN AND WHETHER
APPARENT, PATENT, LATENT, HIDDEN OR OTHERWISE.  IT IS HEREBY ACKOWNLEDGED THAT
BUYER IS ACCEPTING THE PROPERTIES “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS” AND
IN PRESENT CONDITION AND STATE OF REPAIR.
 
(vi)       THE COST, EXPENSE OR ABILITY TO COPY, TRANSMIT OR USE ANY ELECTRONIC
DATA, RECORDS OR OTHER INFORMATION OBTAINED FROM SELLER.
 
11.2           Sellers Several Liability.  Each Seller shall be several and not
jointly liable for the obligations of each respective Seller under this
Agreement and any other documents executed in connection herewith in accordance
with such Seller’s ownership percentage interest in the Properties as follows:
 
Fund Name
WI%
Ridgewood Energy P Fund, LLC
6.25%
Ridgewood Energy W Fund, LLC
6.25%
Ridgewood Energy Y Fund, LLC
6.25%
Ridgewood Energy A-1 Fund, LLC
25%
Ridgewood Energy Gulf of Mexico
 
  Oil and Gas Fund, LP
6.25%

 
Under no circumstances shall one Seller be liable under this Agreement or any
documents executed herewith for any obligations to Buyer of another Seller or
for obligations or damages in excess of its percentage liability set forth
above.   Buyer specifically acknowledges that each Seller is an entity separate
and independent of every other Seller, other than under Ridgewood Energy
Corporation’s common management.    Each Seller agrees that Ridgewood Energy
Corporation shall be entitled to act on behalf of each Seller with respect to
all matters relating to this Agreement, including, but not limited to, entering
into amendments relating to this Agreement.
 
11.3           Entire Agreement.  This Agreement and the Ancillary Agreements
state the entire agreement between the Parties and may be supplemented, altered,
amended, modified or revoked by writing only, signed by all of the
Parties.  This Agreement supersedes any prior agreements between the Parties
concerning sale of the Properties.
 
 
21

--------------------------------------------------------------------------------

 
 
11.4           Press Release.  No Party shall issue a press release or public
communication concerning this purchase and sale, except as required by Law or
with the written consent of the other Parties.  Such consent shall not be
unreasonably withheld.  Each Party will endeavor to consult with the other Party
in a timely manner on all press releases required by Law.
 
11.5           Interpretive Matters.  The headings of the Articles and Sections
in this Agreement are for guidance only and shall have no significance in the
interpretations of this Agreement.  Capitalized terms shall have the meanings
provided as defined herein.  All defined terms include both the singular and the
plural of such terms.  All references to “Paragraphs” refer to Paragraphs
herein, and all references to “Exhibits” refer to Exhibits attached hereto and
made a part hereof.  When the term “herein” is used, reference is made to the
entire document and not to any particular Paragraph or Subparagraph.  The term
“including” means “including without limitation.”  Unless otherwise specified
herein, all amounts and payments shall be in United States dollars, and all
references to “$” or dollar amounts will be to lawful currency of the United
States of America.  All references to “$” or dollar amounts shall be to precise
amounts and not rounded up or down. All references to “day” or “days” will mean
calendar days.
 
11.6           Choice of Law.  This Agreement, each Ancillary Agreement, the
legal relations between the Parties, any disputes arising out of this Agreement
and any losses based on, related to or arising out of this Agreement or any
Property shall be governed and construed in accordance with the Laws of the
State of Texas, without giving effect to the principles of conflict of laws
thereof.
 
11.7           Waiver.  Either Party hereto may (a) extend the time for the
performance of any of the obligations or other acts of the other Party hereto or
(b) waive compliance with any of the agreements of the other Party or with any
conditions to its own obligations.  Any agreement on the part of a Party hereto
to any such extension or waiver will be valid if set forth in an instrument in
writing signed on behalf of such Party.
 
11.8           Amendment.  This Agreement may not be amended except by an
instrument in writing signed by each of the Parties hereto.  No supplement,
alteration or modification of this Agreement will be binding unless executed in
writing by the Parties hereto.
 
11.9           Assignment.  This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of each Party hereto.  Neither this
Agreement nor any right or obligation hereunder may be assigned or delegated by
either Party in whole or in part to any other Person, including by operation of
Law or in connection with any acquisition, merger, or change of control of a
Party, without the prior written consent of the nonassigning Party.
 
11.10           Expenses.  Whether or not the transactions contemplated by this
Agreement are ultimately consummated, each Party shall bear its own costs and
expenses in connection with the negotiation, execution and delivery of this
Agreement except as otherwise provided herein.
 
 
22

--------------------------------------------------------------------------------

 
 
11.11           Further Assurances.  The Parties will deliver any and all other
instruments or documents required to be delivered pursuant to, or reasonably
necessary or proper in order to give effect to, the terms and provisions of this
Agreement.
 
11.12           Counterpart Execution.  This Agreement may be executed in one or
more counterparts (including by facsimile or other electronic transmission) and
each counterpart shall constitute a binding agreement as if the Parties had
executed a single document.
 
11.13           Severance of Invalid Provisions.  If, for any reason and for so
long as, any clause or provision of this Agreement is held by a court of
competent jurisdiction to be illegal, invalid, unenforceable or unconscionable
under any present or future Law (or interpretation thereof), the remainder of
this Agreement shall not be affected by such illegality or invalidity.  Any such
invalid provision shall be deemed severed from this Agreement as if this
Agreement had been executed with the invalid provision eliminated.  The
surviving provisions of this Agreement shall remain in full force and effect
unless the removal of the invalid provision destroys the legitimate purpose of
this Agreement; in which event this Agreement shall be null and void.  The
Parties shall negotiate in good faith for any required modifications to this
Agreement.
 
Article XII.
Defined Terms
 
12.1           Definitions.  Unless otherwise defined in this Agreement, the
following terms have the meanings specified or referred to in this Article XII:
 
“Claims” shall include claims, demands, causes of action, Liabilities, damages,
penalties and judgments of any kind or character and all costs, expenses, fines,
penalties and fees in connection therewith, including attorney’s fees.
 
“Environmental Laws” means any and all laws (including common law), legislation,
regulation, order, permit, license, code or governmental policy having the force
of law that is applicable to the Properties concerning (a) the environment,
including pollution, contamination, environmental response, environmental
investigations, environmental monitoring, clean-up, decontamination, abatement,
preservation, protection, management and reclamation of the environment,
(b) human health or safety relating to workplace requirements or conditions or
the exposure of employees, workers or other Persons to any chemical or
substance, or (c) the production and management or release or threatened release
of any chemical or substance (including waste and Hazardous Substances),
including purchase, manufacture, generation, use, treatment, processing,
handling, storage, disposal, transportation, re-use, recycling or reclamation of
any chemical or substance (including waste and Hazardous Substances).
 
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof, or any arbitrator or arbitration panel.
 
 “Hazardous Substances” means any pollutants, contaminants, toxic or hazardous
or extremely hazardous substances, materials, wastes, constituents, compounds,
or chemicals that are regulated by, or may form the basis of Liability under,
any Environmental Laws; provided, however, NORM shall not constitute a
“Hazardous Substance.”
 
 
23

--------------------------------------------------------------------------------

 
 
“Hydrocarbons” means all of the oil, liquid hydrocarbons, gas, and any and all
other liquid or gaseous hydrocarbons, as well as their respective constituent
products (including, without limitation, condensate, casinghead gas, distillate
and natural gas liquids), and, to the extent useful for the exploration for and
production of the foregoing, any other minerals produced in association
therewith (including, without limitation, elemental sulfur, helium, carbon
dioxide and other non-hydrocarbon substances produced in association with any of
the above described items).
 
“Indebtedness” means, with respect to any Person, without duplication,
(a) borrowed money or with respect to deposits or advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (e) all indebtedness of others secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the indebtedness secured thereby has been assumed, (f) guarantee and other
contingent obligations of such Person with respect to indebtedness of others,
(g) all capital lease obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) any lease
of (or other arrangement conveying the right to use) real or personal property,
or a combination thereof, which lease or other arrangement is required or is
permitted to be classified and accounted for as an operating lease under GAAP
but which is intended by the parties thereto for tax, bankruptcy, regulatory,
commercial Law, real estate Law and all other purposes as a financing
arrangement.  The Indebtedness of any Person shall include the Indebtedness of
any other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
 
“Laws” means all laws, statutes, common law, rules, codes, regulations,
restrictions, ordinances, orders, decrees, approvals, directives, judgments,
rulings, injunctions, writs, awards and decrees of, or issued or entered by, all
Governmental Entities.
 
“Liabilities” means any debt, liabilities or obligations of any nature (whether
accrued or fixed, absolute or contingent, matured or not matured, determined or
determinable, or as a guarantor or otherwise).
 
“Lien” means any charge, Claim, mortgage, lien, option, pledge, security
interest or other restriction of any kind (other than those created under
applicable United States federal or state securities Laws).
 
 
24

--------------------------------------------------------------------------------

 
 
“Losses” means any Liabilities, damages, losses, claims, causes of action,
payments, charges, judgments, assessments, penalties, fines, awards,
settlements, Taxes, Liens, deficiencies, costs and expenses (including
reasonable attorneys’ and consultants’ fees and expenses) net of any:
(a) insurance proceeds realized by and paid to any Person in respect of or
related to the event, cause or condition giving rise thereto (as used in this
definition the “Cause”), (b) Tax benefits in respect of or related to the Cause
and (c) amounts actually recovered from third parties with respect to such
Cause, in any case, after giving effect to any expenditures to obtain such
payments and any applicable deductible or retention and resulting retrospective
premium adjustment.
 
 “Person” means any individual, firm, corporation, partnership, limited
liability company, incorporated or unincorporated association, joint venture,
joint stock company, Governmental Entity or other entity of any kind.
 
“Representatives” means a Person’s directors, officers, partners, members,
managers, employees, agents, investors or advisors (including attorneys,
accountants, consultants, bankers and financial advisors) and any
representatives of those advisors.
 
“Taxes” means (a) all taxes, including any foreign, federal, state or local
income tax, surtax, remittance tax, presumptive tax, net worth tax, special
contribution, production tax, pipeline transportation tax, freehold mineral tax,
value added tax, withholding tax, gross receipts tax, windfall profits tax,
profits tax, severance tax, personal property tax, real property tax, ad valorem
tax, sales tax, goods and services tax, service tax, transfer tax, use tax,
excise tax, premium tax, stamp tax, motor vehicle tax, entertainment tax,
insurance tax, capital stock tax, franchise tax, occupation tax, payroll tax,
employment tax, unemployment tax, disability tax, alternative or add on minimum
tax and estimated tax, imposed by a Governmental Entity, including any Liability
under any state abandonment or unclaimed property, escheat or similar Laws,
together with any interest, fine, additions to tax or penalty thereon, (b) any
Liability for the payment of any amounts of any of the foregoing types as a
result of being a member of an affiliated, consolidated, combined or unitary
group, or being a party to any agreement or arrangement whereby Liability for
payment of such amounts was determined or taken into account with reference to
the Liability of any other Person, (c) any Liability for the payment of any
amounts as a result of being a party to any tax sharing or allocation agreements
or arrangements (whether or not written) or with respect to the payment of any
amounts of any of the foregoing types as a result of any express or implied
obligation to indemnify any other Person, and (d) any Liability for the payment
of any of the foregoing types as a successor, transferee Liability or otherwise.
 


REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
 
 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date.
 

 
Ridgewood Energy Corporation, as
Manager for and on Behalf of:
 
Ridgewood Energy A-1 Fund, LLC
Ridgewood Energy P Fund, LLC
Ridgewood Energy W Fund, LLC
Ridgewood Energy Y Fund, LLC
Ridgewood Energy Gulf of Mexico Oil and
Gas Fund, L.P.            

 
 

  By: /s/ W. Greg Tabor     Name: W. Greg Tabor     Title:
Executive Vice President
 

 
 

 
Castex Energy Partners, L.P.
By:  Castex Energy II, LLC, its general
partner                                      

 

  By: /s/ Peter D. Addison     Name: Peter D. Addison     Title: Vice-President
 

 
[Signature Page to Purchase and Sale Agreement]
 

--------------------------------------------------------------------------------

 
 
Exhibit “A”


Attached to and made a part of that certain Purchase and Sale Agreement dated
January 17,  2014, by and between Ridgewood Energy Corporation, Ridgewood Energy
A-1 Fund, LLC, Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P., Ridgewood
Energy P Fund, LLC, Ridgewood Energy W Fund, LLC and Ridgewood Energy Y Fund,
LLC as Seller and Castex Energy Partners, L.P., as Buyer




Working Interest: 50.0000%
Net Revenue Interest: 36.5000%



Leases:
Lease for Oil, Gas and Other Liquid or Gaseous Minerals (State Lease 20035)
dated March 11, 2009, by and between the State Mineral Board of The State Of
Louisiana, as Lessor, and Theophilus Oil, Gas & Land Services, LLC, as Lessee,
recorded on April 1, 2009,  File Number 303699, Conveyance Book Number 184, Page
764 of St. Mary Parish, Louisiana.


Lease for Oil, Gas and Other Liquid or Gaseous Minerals (State Lease 20219)
dated December  9, 2009, by and between the State Mineral Board of The State Of
Louisiana, as Lessor, and Theophilus Oil, Gas & Land Services, LLC, as Lessee,
recorded on January 8, 2010,  File Number  306114, Conveyance Book 201, Page 90
of St. Mary Parish, Louisiana.


Lease for Oil, Gas and Other Liquid or Gaseous Minerals (State Lease 20220)
dated December  9, 2009, by and between the State Mineral Board of The State Of
Louisiana, as Lessor, and Theophilus Oil, Gas & Land Services, LLC, as Lessee,
recorded on April 1, 2009,  File Number 306115, Conveyance Book 201, Page 104 of
St. Mary Parish, Louisiana.


Lease for Oil, Gas and Other Liquid or Gaseous Minerals (State Lease 20222)
dated December 9, 2009, by and between the State Mineral Board of The State Of
Louisiana, as Lessor, and Theophilus Oil, Gas & Land Services, LLC, as Lessee,
recorded on April 1, 2009,  File Number 306117, Conveyance Book 201, Page 132 of
St. Mary Parish, Louisiana.


Lease for Oil, Gas and Other Liquid or Gaseous Minerals (State Lease 20526)
dated January 12, 2011, by and between the State Mineral Board of The State Of
Louisiana, as Lessor, and Theophilus Oil, Gas & Land Services, LLC, as Lessee,
recorded on February 24, 2011,  File Number 309638, Conveyance Book 227, Page
109 of St. Mary Parish, Louisiana.


Lease for Oil, Gas and Other Liquid or Gaseous Minerals (State Lease 20527)
dated January 12, 2011, by and between the State Mineral Board of The State Of
Louisiana, as Lessor, and Theophilus Oil, Gas & Land Services, LLC, as Lessee,
recorded on February 24, 2011,  File Number 309639, Conveyance Book 227, Page
127 of St. Mary Parish, Louisiana.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "A-1"




Attached to and made a part of that certain Purchase and Sale Agreement
dated  January 17, 2014, by and between Ridgewood Energy Corporation, Ridgewood
Energy  A-1 Fund, LLC, Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P.,
Ridgewood Energy P Fund, LLC, Ridgewood Energy W Fund, LLC and Ridgewood Energy
Y Fund, LLC as Seller and Castex Energy Partners, L.P., as Buyer
 


 
 
Wells


WELL
Working Interest
Net Revenue Interest
     
SL 20035 #1
0.500
0.365
SL 20035 #2
0.500
0.365

 
 
Facilities / Platforms


 
Potomac Facility:
Production handling, processing and salt water disposal facility designed to
handle approximately 100 MMCFGD, 3,000 BOPD, and 2,000 BWPD, located in
Atchafalaya Bay, St Mary Parish, LA
 
 
Flowlines
Transportation flowline from Potomac Facility connecting to Tennessee Gas
Pipeline Company gas sales pipeline, located in Atchafalaya Bay, St Mary Parish,
LA
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit “A-2”


Attached to and made a part of that certain Purchase and Sale Agreement dated
January 17,  2014, by and between Ridgewood Energy Corporation, Ridgewood Energy
A-1 Fund, LLC, Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P., Ridgewood
Energy P Fund, LLC, Ridgewood Energy W Fund, LLC and Ridgewood Energy Y Fund,
LLC as Seller and Castex Energy Partners, L.P., as Buyer








CONTRACTS


Agreements:


Agreement for Utilization of Potomac Facility, Belle Isle Facility and
Associated Infrastructure by the Potomac Lease Partnership and Marathon Lease
Partnership dated October 31, 2012, effective May 23, 2012 between Apache
Corporation, Castex Energy Partners, L.P., Castex Energy 2008, L.P. and
Ridgewood Energy Corporation.


Production Handling Agreement dated effective December 30, 2010, by and between
Phoenix Exploration LP, as Operator of the Host Processing Facility and Phoenix
Exploration Louisiana C, LLC, Castex Energy 2005, L.P. and Petsec Exploration
and Production L.L.C., as Producer.


Ratification of Production Handling Agreement, dated June 21, 2011 but effective
as of  December 30, 2010, by and between Phoenix Exploration Company LP, Phoenix
Exploration Louisiana C, LLC, Castex Energy 2005 L.P., Petsec Exploration and
Production  L. L. C. and Ridgewood Energy Corporation.


Amendment to Production Handling Agreement, entered into on April 9, 2012 but
effective as of  December 30, 2010, by and between Apache Corporation, Castex
Energy 2008, L. P., Castex Energy Partners, LP, GOME 1271 LLC, Petsec
Exploration and Production L.L.C., and Ridgewood Energy Corporation.


Atchafalaya Bay VUA, dated August 10, 2011 between The State Mineral and Energy
Board, on behalf of the State of Louisiana, Lessor and  Phoenix Exploration
Louisiana C LLC, Operator and Ridgewood Energy Corporation, Ridgewood Energy A-1
Fund, LLC, Ridgewood Energy Gulf of Mexico Oil and Gas Fund L.P., Ridgewood
Energy P Fund, LLC, Ridgewood Energy W Fund, LLC and Ridgewood Energy Y Fund,
LLC, together as Lessee,  recorded on September 14, 2011, File Number 311482,
Conveyance book 241, Page 34 of St. Mary Parish, Louisiana.


Participation Agreement dated effective May 1, 2009, by and between Phoenix
Exploration Louisiana C LLC and Ridgewood Energy Corporation.


Joint Operating Agreement between Phoenix Exploration Company, L.P., as Operator
and Ridgewood Energy Corporation effective May 1, 2009.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit “A-3”
 
Attached to and made a part of that certain Purchase and Sale Agreement dated
January 17, 2014, by and between Ridgewood Energy Corporation, Ridgewood Energy
A-1 Fund, LLC, Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P., Ridgewood
Energy P Fund, LLC, Ridgewood Energy W Fund, LLC, and Ridgewood Energy Y Fund,
LLC as Seller and Castex Energy Partners, L.P., as Buyer
 


 
PERMITS
 
None.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit “A-4”
 
Attached to and made a part of that certain Purchase and Sale Agreement
dated  January 17, 2014, by and between Ridgewood Energy Corporation, Ridgewood
Energy A-1 Fund, LLC, Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P.,
Ridgewood Energy P Fund, LLC, Ridgewood Energy W Fund, LLC, and Ridgewood Energy
Y Fund, LLC as Seller and Castex Energy Partners, L.P., as Buyer
 


 
DATA
 
None.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "B"
 
Attached to and made a part of that certain Purchase and Sale Agreement dated
January 17, 2014, by and between Ridgewood Energy Corporation, Ridgewood Energy
A-1 Fund, LLC, Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P., Ridgewood
Energy P Fund, LLC, Ridgewood Energy W Fund, LLC and Ridgewood Energy Y Fund,
LLC as Seller and Castex Energy Partners, L.P., as Buyer






Allocated Interest




WELL
WI
NRI
Allocated Value
       
SL 20035 #1
0.500
0.365
$1,250,000
SL 20035 #2
0.500
0.365
$23,750,000
               
TOTAL
   
$25,000,000



 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit “C-1”


Attached to and made a part of that certain Purchase and Sale Agreement dated
January 17, 2014, by and between Ridgewood Energy Corporation, Ridgewood Energy
P Fund, LLC, Ridgewood Energy W Fund, LLC, Ridgewood Energy Y Fund, LLC,
Ridgewood Energy A-1 Fund, LLC and Ridgewood Energy Gulf of Mexico Oil and Gas
Fund, L.P., as Seller, and Castex Energy Partners, L.P., as Buyer










ASSIGNMENT OF OIL AND GAS LEASE
 
STATE OF LOUISIANA
§
   
§
KNOW ALL MEN BY THESE PRESENTS:
PARISH OF ST. MARY
§
 

 
THAT, this Assignment of Oil and Gas Lease (“Assignment”) is made and entered
into by and between  Ridgewood Energy P Fund, LLC, a Delaware limited liability
company, Ridgewood Energy W Fund, LLC, a Delaware limited liability company,
Ridgewood Energy Y Fund, LLC, a Delaware limited liability company, Ridgewood
Energy A-1 Fund, LLC, a Delaware limited liability company and Ridgewood Energy
Gulf of Mexico Oil and Gas Fund , L.P., a Delaware limited partnership,  14
Philips Parkway, Montvale, New Jersey, 07645 (hereinafter referred to as
"Assignor") and Castex Energy Partners, L.P., a Texas limited partnership, 333
Clay Street, Suite 2000, Houston, Texas 77002 (hereinafter referred to as
"Assignee").


FOR AND IN CONSIDERATION OF THE SUM OF ONE HUNDRED DOLLARS and other good and
valuable consideration in hand paid, the receipt and sufficiency of which are
hereby acknowledged, Assignor does hereby transfer, grant, bargain, sell, convey
and assign to Assignee all of its right title and interest, being not less than
an undivided fifty percent (50% of 8/8ths) working interest and a
proportionately-reduced seventy-three percent (73% of 8/8ths) net revenue
interest, in and to the following property (hereinafter referred to as the
“Subject Interests”):
 
 
Louisiana State Lease No. 20219 dated December 9, 2009, by and between the State
of Louisiana, as Lessor, and Theophilus Oil, Gas & Land Services, LLC, as
Lessee, recorded January 8, 2010, in File No. 306114, Conveyance Book No. 201,
Page No. 90 of the Conveyance Records of St. Mary Parish, Louisiana.


Louisiana State Lease No. 20220 dated December 9, 2009, by and between the State
of Louisiana, as Lessor, and Theophilus Oil, Gas & Land Services, LLC, as
Lessee, recorded January 8, 2010, in File No. 306115, Conveyance Book No. 201,
Page No. 104 of the Conveyance Records of St. Mary Parish, Louisiana.


Louisiana State Lease No. 20222 dated December 9, 2009, by and between the State
of Louisiana, as Lessor, and Theophilus Oil, Gas & Land Services, LLC, as
Lessee, recorded January 8,  2010, in File No. 306117, Book 201, Page 132 of the
Conveyance Records of St. Mary Parish, Louisiana, (hereinafter collectively
referred to as the “Leases”


TO HAVE AND TO HOLD the Subject Interests, together with all the property,
rights, privileges, benefits and appurtenances in any way belonging to,
incidental to, or appertaining thereto, unto Assignee, its successors and
permitted assigns forever, subject to the other matters in this Assignment.
 
This Assignment is delivered pursuant to that certain unrecorded Purchase and
Sale Agreement dated effective October 1, 2013 by and between Assignor and
Assignee (“Purchase and Sale Agreement”). If there is a conflict between the
Purchase and Sale Agreement and this Assignment, the provisions of the Purchase
and Sale Agreement shall prevail.
 
 
 

--------------------------------------------------------------------------------

 
 
This Assignment is made subject to all the terms and conditions of (i) that
certain unrecorded Participation Agreement dated effective May 1, 2009 by and
between Phoenix Exploration Louisiana C LLC and Ridgewood Energy Corporation,
(ii) the Joint Operating Agreement dated effective as of May 1, 2009, by and
between Phoenix Exploration Company, L.P., as Operator and Ridgewood Energy
Corporation, (iii) an unrecorded Data Licensing Agreement dated May 30, 2007,
which is more specifically referenced in the Participation Agreement, (iv) that
certain Assignment of Oil and Gas Lease dated effective December 9, 2009, by and
between Theopilus Oil, Gas & Land Services, LLC and Phoenix Exploration
Louisiana C LLC  (v) that certain Partial Assignment of Oil, Gas and Mineral
Lease dated effective December 9, 2009 , by and between  Phoenix Exploration C
LLC and Ridgewood Energy Corporation ,(vi)  that certain Partial Assignment of
Oil, Gas and Mineral Lease dated effective  December 9, 2009, by and between
Ridgewood Energy Corporation and Assignor,  (vii)  that certain
unrecorded  Purchase and Sale Agreement dated effective as of October 1, 2013 by
and between Assignor and  Assignee, and (viii) any and all existing burdens of
record, and (ix) the terms and conditions of the Leases.
 
Assignor warrants title to the Lease only until January 31, 2015 against every
person lawfully claiming or to claim the same by, through or under Assignor, but
not otherwise.  Notwithstanding this limitation of warranties, this Assignment
is made with full rights of substitution and subrogation of Assignee in and to
all rights and actions of warranty against previous owners, assignors and
grantors.
 
Except for the above special warranty of title, the Subject Interests are hereby
assigned to, and accepted by, Assignee AS IS AND WHERE IS AND WITHOUT WARRANTY,
EITHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY EXPRESS OR IMPLIED
WARRANTY OF TITLE, MERCHANTABILITY, CONDITION, FITNESS FOR A PARTICULAR PURPOSE,
OR FREEDOM FROM REDHIBITORY DEFECTS OR VICES, WHETHER KNOWN OR UNKNOWN AND
WHETHER APPARENT, PATENT, LATENT, HIDDEN OR OTHERWISE.
 
Assignee hereby assumes the duties, liabilities and obligations, express or
implied, imposed upon Assignor under the provisions of the Lease and under all
applicable laws, rules, regulations, orders and ordinances, to the extent such
duties, liabilities and obligations relate to the Subject Interests and accrue
or arise from and after the Effective Date of this Assignment (“Assumed
Liabilities”).
 
ASSIGNEE SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, RELEASE, DEFEND,
INDEMNIFY, AND HOLD HARMLESS ASSIGNOR, ITS PARENT AND SUBSIDIARY COMPANIES, AND
EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND OTHER
REPRESENTATIVES (THE “ASSIGNOR GROUP”) FROM AND AGAINST ALL CLAIMS ARISING FROM
OR RELATING TO (I) THE ASSUMED LIABILITIES.
 
It is agreed that all assignments or transfers of all or any portion of the
Subject Interests may be made by Assignee shall be made expressly subject to
this Assignment and the Purchase and Sale Agreement, and the assignment or
transfer must incorporate a provision that the assignee or transferee adopts,
ratifies, confirms and agrees to comply with the terms of this Assignment and
the Purchase and Sale  Agreement and agrees, as to the interest to be so
acquired, to assume the obligations of the assignor or transferor and to be
bound by all of the terms and provisions of this Assignment and the Purchase and
Sale Agreement.
 
The terms, covenants and conditions hereof shall be binding upon, and shall
inure to the benefit of, Assignor and Assignee and their respective successors
and permitted assigns, and such terms, covenants and conditions shall be
covenants running with the Lease and with each transfer or assignment of the
Lease or any portion thereof.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
This Assignment is subject to the approval of the State Mineral Board of the
State of Louisiana and Assignee does hereby accept such assignment and agrees to
assume and fulfill its share of all obligations, conditions and stipulations in
the Lease, and the rules and regulations of the State Mineral Board insofar as
applicable to the Subject Interests.
 
This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute but one
and the same instrument.
 
IN WITNESS WHEREOF, this Assignment is executed before the undersigned competent
witnesses on the dates set forth below each signature, but shall be effective
for all purposes as of October 1, 2013 (“Effective Date”).
 
 


WITNESSES:
 
ASSIGNOR:
         
Ridgewood Energy P Fund LLC,
   
Ridgewood Energy W Fund, LLC,
   
Ridgewood Energy Y Fund, LLC,
   
Ridgewood Energy A-1 Fund LLC and
   
Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P.
   
By:Ridgewood Energy Corporation,  Manager
               
By:
 
Name:
   
Name:
W. Greg Tabor
   
Title:
Executive Vice President
   
Date:
 
Name:
       







WITNESSES:
 
ASSIGNEE:
         
Castex Energy II, LLC, as general partner of Castex Energy Partners L.P.
               
By:
 
Name:
   
Name:
Peter D. Addison
   
Title:
Vice President
   
Date:
 
Name:
       



 
Page 3

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT



STATE OF TEXAS
§
 
§
COUNTY OF HARRIS
§



On this ____ day of ______________, 2014, before me appeared W. Greg Tabor, to
me personally known, who, being by me duly sworn (or affirmed) did say that he
is the Executive Vice President of Ridgewood Energy Corporation, a Delaware
corporation, as Manager for and on behalf of, Ridgewood Energy P Fund, LLC, a
Delaware limited liability company, Ridgewood Energy W Fund, LLC, a Delaware
limited liability company, Ridgewood Energy Y Fund, LLC, a Delaware limited
liability company, Ridgewood Energy A-1 Fund, LLC, a Delaware limited liability
company,  and Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P., a Delaware
limited partnership, and that the instrument was signed on behalf of said
companies by the authority of its Board of Directors and that he acknowledged
the instrument to be the free act and deed of each  company.







     
Name:
   
NOTARY PUBLIC IN AND FOR
 
THE STATE OF TEXAS

 
 

 


 
ACKNOWLEDGMENT




STATE OF TEXAS
§
 
§
COUNTY OF HARRIS
§

 
 
On this ____ day of ____________, 2014, before me appeared Peter D. Addison, to
me personally known, who, being by me duly sworn (or affirmed) did say that he
is the Vice President of Castex Energy II, LLC, General Partner of Castex Energy
Partners, L.P., a Texas limited partnership, and that the instrument was signed
on behalf of said limited partnership and that he acknowledged the instrument to
be the free act and deed of the limited partnership.







     
Name:
   
NOTARY PUBLIC IN AND FOR
 
THE STATE OF TEXAS



 
Page 4

--------------------------------------------------------------------------------

 
 
Exhibit “C-2”


Attached to and made a part of that certain Purchase and Sale Agreement dated
January 17, 2014, by and between Ridgewood Energy Corporation, Ridgewood Energy
P Fund, LLC, Ridgewood Energy W Fund, LLC, Ridgewood Energy Y Fund, LLC,
Ridgewood Energy A-1 Fund, LLC and Ridgewood Energy Gulf of Mexico Oil and Gas
Fund, L.P., as Seller, and Castex Energy Partners, L.P., Buyer








ASSIGNMENT OF OIL AND GAS LEASE
 


STATE OF LOUISIANA    
§
   
§
KNOW ALL MEN BY THESE PRESENTS:
PARISH OF ST. MARY
§
 





THAT, this Assignment of Oil and Gas Lease (“Assignment”) is made and entered
into by and between  Ridgewood Energy P Fund, LLC, a Delaware limited liability
company, Ridgewood Energy W Fund, LLC, a Delaware limited liability company,
Ridgewood Energy Y Fund, LLC, a Delaware limited liability company, Ridgewood
Energy A-1 Fund, LLC, a Delaware limited liability company and Ridgewood Energy
Gulf of Mexico Oil and Gas Fund , L.P., a Delaware limited partnership,  14
Philips Parkway, Montvale, New Jersey, 07645 (hereinafter referred to as
"Assignor") and Castex Energy Partners, L.P., a Texas limited partnership, 333
Clay Street, Suite 2000, Houston, Texas 77002 (hereinafter referred to as
"Assignee").


FOR AND IN CONSIDERATION OF THE SUM OF ONE HUNDRED DOLLARS and other good and
valuable consideration in hand paid, the receipt and sufficiency of which are
hereby acknowledged, Assignor does hereby transfer, grant, bargain, sell, convey
and assign to Assignee all of its right, title and interest, being no less than
an undivided fifty percent (50% of 8/8ths) working interest and a
proportionately-reduced seventy-three percent (73% of 8/8ths) net revenue
interest, in and to the following property (hereinafter referred to as the
“Subject Interests”):
 
Louisiana State Lease No. 20526 dated January 12, 2011, by and between  the
State of Louisiana, as Lessor, and Theophilus Oil, Gas & Land Services, LLC, as
Lessee, recorded February 24, 2011, in File No. 309638, Conveyance Book No. 227,
Page No. 109 of the Conveyance Records of St. Mary Parish, Louisiana.


Louisiana State Lease No. 20527 dated January 12, 2011, by and between the State
of Louisiana, as Lessor, and Theophilus Oil, Gas & Land Services, LLC, as
Lessee, recorded February 24, 2011, in File No. 309639, Book 227, Page 127 of
the Conveyance Records of St. Mary Parish, Louisiana, (hereinafter collectively
referred to as the “Leases”


TO HAVE AND TO HOLD the Subject Interests, together with all the property,
rights, privileges, benefits and appurtenances in any way belonging to,
incidental to, or appertaining thereto, unto Assignee, its successors and
permitted assigns forever, subject to the other matters in this Assignment.
 
This Assignment is delivered pursuant to that certain unrecorded Purchase and
Sale Agreement dated effective October 1, 2013 by and between Assignor and
Assignee (“Purchase and Sale Agreement”). If there is a conflict between the
Purchase and Sale Agreement and this Assignment, the provisions of the Purchase
and Sale Agreement shall prevail.
 
 
 

--------------------------------------------------------------------------------

 
 
This Assignment is made subject to all the terms and conditions of (i) that
certain unrecorded Participation Agreement dated effective May 1, 2009 by and
between Phoenix Exploration Louisiana C LLC and Ridgewood Energy Corporation,
(ii) the Joint Operating Agreement dated effective as of May 1, 2009, by and
between Phoenix Exploration Company, L.P., as Operator and Ridgewood Energy
Corporation, (iii) an unrecorded Data Licensing Agreement dated May 30, 2007,
which is more specifically referenced in the Participation Agreement, (iv) that
certain Assignment of Oil and Gas Lease dated effective January 12, 2011, by and
between Theopilus Oil, Gas & Land Services, LLC and Phoenix Exploration
Louisiana C LLC and Ridgewood  Energy Corporation (v) that certain Assignment of
Overriding Royalty Interest dated effective January 12, 2011, between Ridgewood
Energy Corporation and Phoenix Exploration Louisiana C LLC,(vi)  that certain
Partial Assignment of Oil, Gas and Mineral Lease dated effective  January 12,
2011, by and between Ridgewood Energy Corporation and Assignor,  (vii)  that
certain unrecorded  Purchase and Sale Agreement dated effective as of October 1,
2013 by and between Assignor and  Assignee, and (viii) any and all existing
burdens of record, and (ix) the terms and conditions of the Leases.
   
   
Assignor warrants title to the Lease only until January 31, 2015 against every
person lawfully claiming or to claim the same by, through or under Assignor, but
not otherwise.  Notwithstanding this limitation of warranties, this Assignment
is made with full rights of substitution and subrogation of Assignee in and to
all rights and actions of warranty against previous owners, assignors and
grantors.
 
Except for the above special warranty of title, the Subject Interests are hereby
assigned to, and accepted by, Assignee AS IS AND WHERE IS AND WITHOUT WARRANTY,
EITHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY EXPRESS OR IMPLIED
WARRANTY OF TITLE, MERCHANTABILITY, CONDITION, FITNESS FOR A PARTICULAR PURPOSE,
OR FREEDOM FROM REDHIBITORY DEFECTS OR VICES, WHETHER KNOWN OR UNKNOWN AND
WHETHER APPARENT, PATENT, LATENT, HIDDEN OR OTHERWISE.
 
Assignee hereby assumes the duties, liabilities and obligations, express or
implied, imposed upon Assignor under the provisions of the Lease and under all
applicable laws, rules, regulations, orders and ordinances, to the extent such
duties, liabilities and obligations relate to the Subject Interests and accrue
or arise from and after the Effective Date of this Assignment (“Assumed
Liabilities”).
 
ASSIGNEE SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, RELEASE, DEFEND,
INDEMNIFY, AND HOLD HARMLESS ASSIGNOR, ITS PARENT AND SUBSIDIARY COMPANIES, AND
EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND OTHER
REPRESENTATIVES (THE “ASSIGNOR GROUP”) FROM AND AGAINST ALL CLAIMS ARISING FROM
OR RELATING TO (I) THE ASSUMED LIABILITIES.
 
It is agreed that all assignments or transfers of all or any portion of the
Subject Interests may be made by Assignee shall be made expressly subject to
this Assignment and the Purchase and Sale Agreement, and the assignment or
transfer must incorporate a provision that the assignee or transferee adopts,
ratifies, confirms and agrees to comply with the terms of this Assignment and
the Purchase and Sale  Agreement and agrees, as to the interest to be so
acquired, to assume the obligations of the assignor or transferor and to be
bound by all of the terms and provisions of this Assignment and the Purchase and
Sale Agreement.
 
The terms, covenants and conditions hereof shall be binding upon, and shall
inure to the benefit of, Assignor and Assignee and their respective successors
and permitted assigns, and such terms, covenants and conditions shall be
covenants running with the Lease and with each transfer or assignment of the
Lease or any portion thereof.
 
This Assignment is subject to the approval of the State Mineral Board of the
State of Louisiana and Assignee does hereby accept such assignment and agrees to
assume and fulfill its share of all obligations, conditions and stipulations in
the Lease, and the rules and regulations of the State Mineral Board insofar as
applicable to the Subject Interests.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute but one
and the same instrument.
 
IN WITNESS WHEREOF, this Assignment is executed before the undersigned competent
witnesses on the dates set forth below each signature, but shall be effective
for all purposes as of October 1, 2013 (“Effective Date”).
 






WITNESSES:
 
ASSIGNOR:
         
Ridgewood Energy P Fund LLC,
   
Ridgewood Energy W Fund, LLC,
   
Ridgewood Energy Y Fund, LLC,
   
Ridgewood Energy A-1 Fund LLC and
   
Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P.
   
By:Ridgewood Energy Corporation, Manager






   
By:
 
Name:
   
Name:
W.Greg Tabor
   
Title:
Executive Vice President
   
Date:
 
Name:
       






     
WITNESSES:
 
ASSIGNEE:
         
Castex Energy Partners II, LLC, as general partner of Castex Energy Partners
L.P.






   
By:
 
Name:
   
Name:
     
Title:
     
Date:
 
Name:
       



 
Page 3

--------------------------------------------------------------------------------

 
   
ACKNOWLEDGMENT




STATE OF TEXAS
§
   
§
 
COUNTY OF HARRIS    
§
 



On this ____ day of ______________, 2014, before me appeared W.Greg Tabor, to me
personally known, who, being by me duly sworn (or affirmed) did say that he is
the Executive Vice President of Ridgewood Energy Corporation, a Delaware
corporation, as Manager for and on behalf of, Ridgewood Energy P Fund, LLC, a
Delaware limited liability company, Ridgewood Energy W Fund, LLC, a Delaware
limited liability company, Ridgewood Energy Y Fund, LLC, a Delaware limited
liability company, Ridgewood Energy A-1 Fund, LLC, a Delaware limited liability
company,  and Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P., a Delaware
limited partnership, and that the instrument was signed on behalf of said
companies by the authority of its Board of Directors and that he acknowledged
the instrument to be the free act and deed of each  company.





     
Name:
   
NOTARY PUBLIC IN AND FOR
 
THE STATE OF TEXAS







ACKNOWLEDGMENT




STATE OF TEXAS
§
   
§
 
COUNTY OF HARRIS    
§
 





On this ____ day of ____________, 2014, before me appeared Peter D. Addison, to
me personally known, who, being by me duly sworn (or affirmed) did say that he
is the Vice President of Castex Energy II, LLC, General Partner of of Castex
Energy Partners, L.P., a Texas limited partnership, and that the instrument was
signed on behalf of said limited partnership and that he acknowledged the
instrument to be the free act and deed of the limited partnership.









     
Name:
   
NOTARY PUBLIC IN AND FOR
 
THE STATE OF TEXAS



 
Page 4

--------------------------------------------------------------------------------

 
 
Exhibit “C-3”


Attached to and made a part of that certain Purchase and Sale Agreement dated
January 17,2014, by and between Ridgewood Energy Corporation, Ridgewood Energy P
Fund, LLC, Ridgewood Energy W Fund, LLC, Ridgewood Energy Y Fund, LLC, Ridgewood
Energy A-1 Fund, LLC and Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P.,
as Seller, and Castex Energy Partners, L.P., as Buyer




ASSIGNMENT OF OIL AND GAS LEASE
 
 
STATE OF LOUISIANA
§
   
§
KNOW ALL MEN BY THESE PRESENTS:
PARISH OF ST. MARY
§
 





THAT, this Assignment of Oil and Gas Lease (“Assignment”) is made and entered
into by and between  Ridgewood Energy P Fund, LLC, a Delaware limited liability
company, Ridgewood Energy W Fund, LLC, a Delaware limited liability company,
Ridgewood Energy Y Fund, LLC, a Delaware limited liability company, Ridgewood
Energy A-1 Fund, LLC, a Delaware limited liability company and Ridgewood Energy
Gulf of Mexico Oil and Gas Fund , L.P., a Delaware limited partnership,  14
Philips Parkway, Montvale, New Jersey, 07645 (hereinafter referred to as
"Assignor") and Castex Energy Partners, L.P., a Texas limited partnership, 333
Clay Street, Suite 2000, Houston, Texas 77002 (hereinafter referred to as
"Assignee").


FOR AND IN CONSIDERATION OF THE SUM OF ONE HUNDRED DOLLARS and other good and
valuable consideration in hand paid, the receipt and sufficiency of which are
hereby acknowledged, Assignor does hereby transfer, grant, bargain, sell, convey
and assign to Assignee all of its right, title and interest, being not less than
an undivided fifty percent (50% of 8/8ths) working interest and a
proportionately-reduced seventy-three percent (73% of 8/8ths) net revenue
interest, in and to the following property (hereinafter referred to as the
“Subject Interests”):
 
Louisiana State Lease No. 20035 dated March 11, 2009, by and between the State
of Louisiana, as Lessor, and Theophilus Oil, Gas & Land Services, LLC, as
Lessee, recorded April 1, 2009, in File No. 303699, Conveyance Book No. 184,
Page No. 764 of the Conveyance Records of St. Mary Parish,
Louisiana,(hereinafter referred to as the “Lease”)




TO HAVE AND TO HOLD the Subject Interests, together with all the property,
rights, privileges, benefits and appurtenances in any way belonging to,
incidental to, or appertaining thereto, unto Assignee, its successors and
permitted assigns forever, subject to the other matters in this Assignment.
 
This Assignment is delivered pursuant to that certain unrecorded Purchase and
Sale Agreement dated effective October 1, 2013 by and between Assignor and
Assignee (“Purchase and Sale Agreement”). If there is a conflict between the
Purchase and Sale Agreement and this Assignment, the provisions of the Purchase
and Sale Agreement shall prevail.
 
            This Assignment is made subject to all the terms and conditions of
(i) that certain unrecorded Participation Agreement dated effective May 1, 2009
by and between Phoenix Exploration Louisiana C LLC and Ridgewood Energy
Corporation, (ii) the Joint Operating Agreement dated effective as of May 1,
2009, by and between Phoenix Exploration Company, L.P., as Operator and
Ridgewood Energy Corporation, (iii) an unrecorded Data Licensing Agreement dated
May 30, 2007, which is more specifically referenced in the Participation
Agreement, (iv) that certain Assignment of Oil and Gas Lease dated effective
March 11, 2009, by and between Theopilus Oil, Gas & Land Services, LLC and
Phoenix Exploration Louisiana C LLC, (v)  that certain Partial Assignment of
Oil, Gas and Mineral Lease dated effective May 1, 2009, by and between Phoenix
Exploration Louisiana C LLC and Ridgewood Energy Corporation, (vi) that certain
Partial Assignment of Oil, Gas and Mineral Lease dated effective May 1, 2009 by
and between  Ridgewood Energy Corporation and Assignor,  (vii)  that certain
unrecorded  Purchase and Sale Agreement dated effective as of October 1, 2013 by
and between Assignor and  Assignee, and (viii) any and all existing burdens of
record, and (ix) the terms and conditions of the Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
Assignor warrants title to the Lease only until January 31, 2015 against every
person lawfully claiming or to claim the same by, through or under Assignor, but
not otherwise.  Notwithstanding this limitation of warranties, this Assignment
is made with full rights of substitution and subrogation of Assignee in and to
all rights and actions of warranty against previous owners, assignors and
grantors.
 
Except for the above special warranty of title, the Subject Interests are hereby
assigned to, and accepted by, Assignee AS IS AND WHERE IS AND WITHOUT WARRANTY,
EITHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY EXPRESS OR IMPLIED
WARRANTY OF TITLE, MERCHANTABILITY, CONDITION, FITNESS FOR A PARTICULAR PURPOSE,
OR FREEDOM FROM REDHIBITORY DEFECTS OR VICES, WHETHER KNOWN OR UNKNOWN AND
WHETHER APPARENT, PATENT, LATENT, HIDDEN OR OTHERWISE.
 
Assignee hereby assumes the duties, liabilities and obligations, express or
implied, imposed upon Assignor under the provisions of the Lease and under all
applicable laws, rules, regulations, orders and ordinances, to the extent such
duties, liabilities and obligations relate to the Subject Interests and accrue
or arise from and after the Effective Date of this Assignment (“Assumed
Liabilities”).
 
ASSIGNEE SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, RELEASE, DEFEND,
INDEMNIFY, AND HOLD HARMLESS ASSIGNOR, ITS PARENT AND SUBSIDIARY COMPANIES, AND
EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND OTHER
REPRESENTATIVES (THE “ASSIGNOR GROUP”) FROM AND AGAINST ALL CLAIMS ARISING FROM
OR RELATING TO (I) THE ASSUMED LIABILITIES.
 
It is agreed that all assignments or transfers of all or any portion of the
Subject Interests may be made by Assignee shall be made expressly subject to
this Assignment and the Purchase and Sale Agreement, and the assignment or
transfer must incorporate a provision that the assignee or transferee adopts,
ratifies, confirms and agrees to comply with the terms of this Assignment and
the Purchase and Sale  Agreement and agrees, as to the interest to be so
acquired, to assume the obligations of the assignor or transferor and to be
bound by all of the terms and provisions of this Assignment and the Purchase and
Sale Agreement.
 
The terms, covenants and conditions hereof shall be binding upon, and shall
inure to the benefit of, Assignor and Assignee and their respective successors
and permitted assigns, and such terms, covenants and conditions shall be
covenants running with the Lease and with each transfer or assignment of the
Lease or any portion thereof.
 
 
This Assignment is subject to the approval of the State Mineral Board of the
State of Louisiana and Assignee does hereby accept such assignment and agrees to
assume and fulfill its share of all obligations, conditions and stipulations in
the Lease, and the rules and regulations of the State Mineral Board insofar as
applicable to the Subject Interests.
 
This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute but one
and the same instrument.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Assignment is executed before the undersigned competent
witnesses on the dates set forth below each signature, but shall be effective
for all purposes as of October 1, 2013 (“Effective Date”).
 




WITNESSES:
 
ASSIGNOR:
         
Ridgewood Energy P Fund LLC,
   
Ridgewood Energy W Fund, LLC,
   
Ridgewood Energy Y Fund, LLC,
   
Ridgewood Energy A-1 Fund LLC and
   
Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P.
   
By:Ridgewood Energy Corporation,  Manager
               
By:
 
Name:
   
Name:
W. Greg Tabor
   
Title:
Executive Vice President
   
Date:
 
Name:
       







WITNESSES:
 
ASSIGNEE:
         
Castex Energy II, LLC, as General Partner of Castex Energy Partners L.P.
               
By:
 
Name:
   
Name:
 
   
Title:
 
   
Date:
 
Name:
       



 
Page 3

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT




STATE OF TEXAS
§
 
§
COUNTY OF HARRIS
§



On this ____ day of ______________, 2014, before me appeared W. Greg Tabor, to
me personally known, who, being by me duly sworn (or affirmed) did say that he
is the Executive Vice President of Ridgewood Energy Corporation, a Delaware
corporation, as Manager for and on behalf of, Ridgewood Energy P Fund, LLC, a
Delaware limited liability company, Ridgewood Energy W Fund, LLC, a Delaware
limited liability company, Ridgewood Energy Y Fund, LLC, a Delaware limited
liability company, Ridgewood Energy A-1 Fund, LLC, a Delaware limited liability
company,  and Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P., a Delaware
limited partnership, and that the instrument was signed on behalf of said
companies by the authority of its Board of Directors and that he acknowledged
the instrument to be the free act and deed of each  company.
 
 



     
Name:
   
NOTARY PUBLIC IN AND FOR
 
THE STATE OF TEXAS




 

 
ACKNOWLEDGMENT




STATE OF TEXAS
§
 
§
COUNTY OF HARRIS
§


 
On this ____ day of ____________, 2014, before me appeared Peter D. Addison, to
me personally known, who, being by me duly sworn (or affirmed) did say that he
is the Vice-President of Castex Energy II, LLC, General Partner of Castex Energy
Partners, L.P., a Texas limited partnership, and that the instrument was signed
on behalf of said limited partnership and that he acknowledged the instrument to
be the free act and deed of the limited partnership.


 
 
 

     
Name:
   
NOTARY PUBLIC IN AND FOR
 
THE STATE OF TEXAS



 
Page 4

--------------------------------------------------------------------------------

 
 
Exhibit “D”
 


 


Attached to and made a part of that certain Purchase and Sale Agreement dated
January 17, 2014, by and between Ridgewood Energy Corporation, Ridgewood Energy
A-1 Fund, LLC, Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P., Ridgewood
Energy P Fund, LLC, Ridgewood Energy W Fund, LLC and Ridgewood Energy Y Fund,
LLC as Seller and Castex Energy Partners, L.P., as Buyer
 
 
AFFIDAVIT PURSUANT TO FOREIGN INVESTMENT
AND REAL PROPERTY ACT
 
 
 
The undersigned hereby declare, under penalties of perjury, that the name(s),
address(es) and United States taxpayer identification number(s)s of the owner(s)
of the immovable/real property to be sold to Buyer under the Purchase and Sale
Agreement dated effective as of October 1, 2013 are as follows:
 
Name and Address
I.D. Number



INSERT NAMES OF SELLERS AND I.D. NUMBERS


Ridgewood Energy Corporation is a corporation organized and existing under the
laws of the State of _____________.  Ridgewood Energy A-1 Fund, LLC is a limited
liability company organized and existing under the laws of the State of
_________.  Ridgewood Energy gulf of Mexico Oil and Gas Fund, L.P. is a limited
partnership organized and existing under the laws of the State of _________.
Ridgewood Energy P Fund, LLC is a limited liability company organized and
existing under the laws of the State of _________.  Ridgewood Energy W Fund, LLC
is a limited liability company organized and existing under the laws of the
State of _________. Ridgewood Energy Y Fund, LLC is a limited liability company
organized and existing under the laws of the State of _________.  As such,
neither entity is a foreign citizen or foreign entity. The undersigned
understands that the purchaser of the property intends to rely on the foregoing
representations in connection with the United States Foreign Investment and Real
Property Act.




INSERT RIDGEWOOD SIGNATURE BLOCKS
 
 
 

--------------------------------------------------------------------------------

 

Exhibit “E”


Attached to and made a part of that certain Purchase and Sale Agreement dated
January 17, 2014, by and between Ridgewood Energy Corporation, Ridgewood Energy
A-1 Fund, LLC, Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P., Ridgewood
Energy P Fund, LLC, Ridgewood Energy W Fund, LLC, and Ridgewood Energy Y Fund,
LLC as Seller, and Castex Energy Partners, L.P., as Buyer


Form of Certificates


SELLER’S CERTIFICATE




I, _____________________________, ________________________ of Ridgewood Energy
Corporation, a Delaware corporation, as Manager for and on behalf of, Ridgewood
Energy A-1 Fund, LLC, Ridgewood Energy W Fund, LLC, Ridgewood Energy P Fund,
LLC, Ridgewood Energy Y Fund, LLC,  Delaware limited liability companies, and
Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P., a Delaware limited
partnership (“Seller”), on this ____ day of _______________, 2014, do hereby
certify in accordance with the terms contained in, and pursuant to Section 2.1
and Section 7.1(c) of, that certain Purchase and Sale Agreement by and between
Seller and Castex Energy Partners, L.P., a Texas limited partnership,
dated  _______________________, 2014 (the “Purchase and Sale Agreement”), that
(i) each of Seller’s representations and warranties in the Purchase and Sale
Agreement is true and correct in all material respects (or, with respect to
representations and warranties qualified by materiality, in all respects) as of
the date hereof as if made on the date hereof (except to the extent any such
representation or warranty is stated to relate to an earlier date in which case
such representation and warranty was true and correct on and as of such earlier
date), and (ii) Seller has performed and complied in all material respects with
each of the Seller’s covenants and conditions contained in the Purchase and Sale
Agreement prior to or as of the date hereof.
 
 

 
Ridgewood Energy A-1 Fund, LLC
   
Ridgewood Energy W Fund, LLC
   
Ridgewood Energy P Fund, LLC
   
Ridgewood Energy Y Fund, LLC
   
Ridgewood Energy Gulf of Mexico Oil
 and Gas Fund, L.P.
   
By: Ridgewood Energy Corporation, as Manager
       
 
By:
      Name:       Title:    

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit “F”


Attached to and made a part of that certain Purchase and Sale Agreement dated
January 17, 2014, by and between Ridgewood Energy Corporation, Ridgewood Energy
A-1 Fund, LLC, Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P., Ridgewood
Energy P Fund, LLC, Ridgewood Energy W Fund, LLC, and Ridgewood Energy Y Fund,
LLC as Seller, and Castex Energy Partners, L.P., as Buyer


BUYER’S CERTIFICATE




I, _____________________________, ________________________ of Castex Energy
Partners, L.P., a Texas limited partnership (“Buyer”), on this ____ day of
_______________, 2014, do hereby certify in accordance with the terms contained
in, and pursuant to Section 3.1 and Section 7.2(c) of, that certain Purchase and
Sale Agreement by and between Ridgewood Energy Corporation, a Delaware
corporation, as Manager for and on behalf of Ridgewood Energy A-1 Fund, LLC,
Ridgewood Energy P Fund, LLC, Ridgewood Energy W Fund, LLC, Ridgewood Energy Y
Fund, LLC, Delaware limited liability companies, and Ridgewood Energy Gulf of
Mexico Oil and Gas Fund, L.P., Sellers, and Buyer, dated ________________, 2014
(the “Purchase and Sale Agreement”), that (i) each of Buyer’s representations
and warranties given in the Purchase and Sale Agreement is true and correct in
all material respects (or, with respect to representations and warranties
qualified by materiality, in all respects) as of the date hereof as if made on
the date hereof (except to the extent any such representation or warranty is
stated to relate to an earlier date in which case such representation and
warranty was true and correct on and as of such earlier date), and (ii) Buyer
has performed and complied in all material respects with each of the Buyer’s
covenants and conditions contained in the Purchase and Sale Agreement prior to
or as of the date hereof.
 

 
CASTEX ENERGY PARTNERS, L.P.
             
 
By:
      Name:       Title:    

 
 
 

--------------------------------------------------------------------------------